UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-21598) Exact name of registrant as specified in charter:	Putnam RetirementReady Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2013 Date of reporting period :	August 1, 2012 — July 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam RetirementReady ® Funds Putnam RetirementReady 2055 Fund Putnam RetirementReady 2030 Fund Putnam RetirementReady 2050 Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2045 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2040 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady 2035 Fund Putnam Retirement Income Fund Lifestyle 1 Annual report 7 | 31 | 13 Message from the Trustees 1 About the funds 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 24 Terms and definitions 29 Other information for shareholders 30 Important notice regarding Putnam’s privacy policy 31 Trustee approval of management contract 32 Financial statements 38 Federal tax information About the Trustees Officers Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Our allocation of assets among permitted asset categories may hurt performance. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Active trading strategies may lose money or not earn a return sufficient to cover trading and other costs. Efforts to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted returns. In addition, under certain market conditions, the funds may accept greater volatility than would typically be the case, in order to seek their targeted return. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. There is no guarantee that the funds will provide adequate income at and through an investor’s retirement. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the funds. Message from the Trustees Dear Fellow Shareholder: At the midpoint of 2013, U.S. equity market indexes were near record highs, and the overarching theme of the domestic economy appeared to be one of slow healing. Equity investors were encouraged by improving housing and jobs data, as well as by solid corporate earnings. In Europe, the worst of the financial crisis appears to have passed, with some economic forecasts predicting that the eurozone will return to positive growth later this year. Meanwhile, thanks to its government’s massive stimulus initiatives, Japan recently has experienced stronger economic growth after years of stagnation. A primary question confronting markets is how the U.S. central bank will gradually reduce its $85 billion-a-month bond-buying program without derailing the fragile economic recovery. Investors have reacted positively to public reassurances by Fed Chairman Ben Bernanke, who said the central bank would not draw down stimulus until the economy finds itself on firm footing. We cannot predict the pace at which economies will recover, nor can we forecast the full impact of the Fed’s tapering decisions. However, we believe that Putnam’s in-depth fundamental research, active investing, and risk management strategies can serve investors well through changing markets. Putnam’s investment professionals integrate innovative thinking with traditional and alternative approaches to address a diverse range of financial goals. We also believe that investing in any market environment is most effective when combined with the guidance of a professional advisor who can help you develop a financial plan suited to your goals and risk tolerance. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who recently retired from the Board of Trustees, for her 20 years of dedicated service. Performance snapshot Annualized total return (%) comparison as of 7/31/13 Fund returns for class A shares before sales charges 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Before sales charge Before sales charge Before sales charge Before sales charge Before sales charge Life of fund* 11.51% 5.44% 5.62% 5.63% 5.42% 5 years — 5.92 5.90 5.97 5.77 3 years — 13.13 12.83 12.46 11.62 1 year 22.79 22.52 21.70 20.74 18.66 Retirement Income Fund 2030 Fund 2025 Fund 2020 Fund 2015 Fund Lifestyle 1 Before sales charge Before sales charge Before sales charge Before sales charge Before sales charge Life of fund* 5.15% 4.74% 4.09% 3.37% 2.94% 5 years 5.39 4.76 4.03 3.04 3.21 3 years 10.42 9.02 7.41 5.63 4.26 1 year 15.76 12.44 9.12 6.31 4.74 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the table above do notreflect a sales charge of 4.00% for Retirement Income Fund Lifestyle 1 and 5.75% for all other funds; hadthey, returns would have been lower. Seepages5and11–23 for additional performance information. For a portion of the periods, the funds had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * With the exception of RetirementReady 2050 Fund and 2055 Fund (inceptions: 5/2/05 and 11/30/10, respectively), the inception date of all share classes of RetirementReady Funds is 11/1/04. 4 RetirementReady® Funds Interview with your fund’s portfolio manager How did Putnam RetirementReady® Funds perform for the 12 - month period ended July31, 2013? With a gradually improving economic picture and continued aggressive quantitative easing by the U.S. Federal Reserve, investors shifted into more economically sensitive, higher-risk assets during the annual period. I am pleased to report that Putnam RetirementReady Funds posted positive results across theboard. What strategies helped the performance of the portfolios on an absolute basis? Several factors contributed. The portfolios’ equity holdings helped performance across the portfolios as well as exposure to high-yield corporate bonds. Default rates have remained below historical averages, as corporations have not spent money in an aggressive manner that could weaken balance sheets. During the period, mortgage-backed and investment-grade corporate bonds had somewhat weaker results, while Treasuries — the most interest-rate-sensitive area of the market — lost ground. The portfolios maintained a low exposure to government bonds and to interest-rate risk in general, which also helped to avoid the negative effects of rising interest rates. What was the environment like for investing during the past 12months? During the first half of the fiscal year, markets benefited from accommodative monetary RetirementReady® Funds 5 policies implemented by major central banks around the world. In August2012, the European Central Bank [ECB] instituted a bond-buying program to help European banks repair their balance sheets and government debt issuers shore up their credit status. This was soon followed in the United States, with the Fed starting its own massive stimulus initiative —namely, its quantitative-easing program of purchasing Treasuries and mortgage securities until the nation’s persistently high unemployment rate drops to 6.5%. This combination of stimulus created a favorable environment for both stocks and bonds, which helped performance of the portfolios. Stock prices — the U.S. equity market in particular — advanced, with many of the major indexes hitting record highs during the period. In the spring of 2013, however, the environment for both stocks and bonds began to shift. Just as the U.S. economy was continuing on its slow recovery path, investors began to worry about rising interest rates. Fed Chairman Ben Bernanke made public statements suggesting that the central bank might begin to taper its bond purchases later in 2013. As a result, we saw both stocks and interest-rate-sensitive instruments such as Treasuries underperform in the May–June time frame. Stock prices declined for several weeks before leveling off. In July, the Fed clarified its stance, stating that monetary policy would remain highly accommodative until the economy found its footing. In response, investors were somewhat relieved, and interest rates ticked down. By the end of July, equities had regained their previous highs. U.S. stocks finished the period with solid double-digit gains, while the U.S. investment-grade bond market ended with a loss. Given this shifting environment, how did you position the portfolios during the period? At the end of the period, with the run-up in equities, we started to reduce the equity exposure in the portfolios. We believe that equity values are slightly stretched and, going forward, we expect equity returns to fall more in line with historical norms. Within the more conservative RetirementReady portfolios —which have greater exposure to fixed-income instruments —we have been less reliant on interest-rate and duration strategies. We plan to maintain this strategy in the current environment. How would you describe the current macroeconomic environment? The U.S. economy appears to be incrementally improving, but it is not improving at a rate that you would expect during a typical economic recovery. The main reason for the economic recovery, in our view, can be linked to the Fed’s quantitative-easing program, which infused markets with a great deal of liquidity. When you look at the big picture, you see an economy and a stock market that are plodding along. Until there is some way that the economy can break out of this trend, we will be stuck in this pattern. Everybody wants to hear something that points to a dramatic change regarding the economy. In our view, the reality is that the U.S. economy is not in recession, but is growing below-trend. Of course, we believe there are positive signs. Profits have grown, but they are not growing at a fast clip. Equity valuations appear to be reasonable —not too cheap and not too expensive. U.S. housing has come back; unemployment has improved, albeit at a slow pace; and corporate profits have been steady and balance sheets have been strong. 6 RetirementReady® Funds Around the world, the European situation does not appear to be quite as dire as many people feared. The region seems to be beyond the catastrophic phase of its crisis, but, in our view, it will take some time to return to healthy growth. We are still not overly enthusiastic about emerging markets. From a valuation perspective, emerging-market stocks are getting less expensive, but we do not consider them attractively priced at this time. China remains a concern. Weaker growth and high consumer debt levels have created challenges for the Chinese government, which is trying to stimulate domestic demand. Japan’s economy, meanwhile, seems to be growing, thanks to stimulative measures undertaken by its government and central bank. We are seeing some real growth there, and while it remains to be seen long term, we believe there are opportunities for continued growth in Japan. What is your outlook for the remainder of the year? We favor the strategies that we currently have in place. Equities and credit risk still appear more attractive to us than interest-rate or duration risk. With all of the events of recent years, from the credit crisis to Europe’s debt woes, investors have more of a focus on risk. The real concern is what will happen when the Fed begins to taper its policy support. In our view, the global economic backdrop is positive for the markets as we look ahead to the remainder of 2013. We believe Europe represents a lower risk to the global economy than it did a year ago. The picture is even A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the funds’ managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the funds’ managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the funds. RetirementReady® Funds 7 brighter in the United States, where we see numerous signs of continued economic acceleration. Still, the markets have run up a fair amount over the past 12months, which suggests to us that the strong fundamental case for U.S. stocks may, to a fair degree, have already been priced into the market. Thank you, Bob, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Robert J. Kea, CFA , is a Co-Head of the Global Asset Allocation at Putnam. He holds an M.B.A. from Bentley College and a B.A. from the University of Massachusetts, Amherst. He joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are James A. Fetch; JoshuaB. Kutin, CFA; Robert J. Schoen; andJason R. Vaillancourt, CFA. IN THE NEWS Citing a lengthier economic slowdown in emerging-market economies, the deep recession in the eurozone, and the expected tapering of the U.S. Fed’s monetary stimulus, the International Monetary Fund (IMF) has downgraded its growth projec tions for economies worldwide. Economic growth around the world is projected to remain subdued at 3.1% in 2013, the same as it was in 2012, the IMF stated in a mid-year update. Worldwide growth in 2014 will be 3.8%, the IMF predicted. As for the IMF’s regional economic forecasts, growth in the United States is projected to rise from 1.75% in 2013 to 2.75% in 2014. In Japan, growth will average 2% this year, while slowing but remaining positive in 2014. The eurozone economy, however, had a slightly positive second quarter, at 0.3%, according to the European Union’s statistics office, bringing to an end six straight quarters of negative growth. Still, the IMF believes that the 17-nation currency bloc overall will remain mired in recession this year, with negative growth, and in 2014 growth will rise to just below 1%, which is weaker than previously reported. 8 RetirementReady® Funds Composition of the funds’ underlying investments Historically, each Putnam RetirementReady ® Fund invests, to varying degrees, in a variety of Putnam mutual funds. This section describes the goals and strategies of each of the underlying Putnam funds. For more information, please see the funds’ prospectus. Putnam Absolute Return 100, 300, 500, and700 Funds Each fund pursues an “absolute return” strategy that seeks to earn a positive total return over a reasonable period of time (generally at least three years or more) regardless of market conditions or general market direction. The target return for each fund is the rate of inflation plus a number of basis points specified in the fund’s name. For example, the Absolute Return 500 Fund seeks to earn a total return of 500 basis points (or 5.00%) over the rate of inflation. The funds pursue their goals through portfolios that are structured to offer varying degrees of risk, expected volatility, and expected returns. Putnam Dynamic Asset Allocation Equity Fund The fund’s portfolio invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide and is designed for investors seeking long-term growth. The fund typically allocates approximately 75% of its assets to investments in U.S. companies and 25% of its assets to international companies, but allocations may vary. The Portfolio Managers can adjust allocations based on market conditions. Putnam Dynamic Asset Allocation Growth Fund The fund’s portfolio invests mainly in equity securities (growth or value stocks or both) of U.S. and international companies and is designed for investors seeking capital appreciation with moderate risk. The fund’s strategic equity weighting is 80% (the range is 65% to 95%), with the balance invested in a range of fixed-income investments. The Portfolio Managers can adjust allocations based on market conditions. Putnam Dynamic Asset Allocation Balanced Fund The fund’s portfolio is diversified across stocks and bonds in global markets and is designed for investors seeking total return. The fund’s strategic equity allocation is 60% (the range is 45% to 75%), with the balance invested in bonds and money market instruments. The Portfolio Managers can adjust the allocations based on market conditions. Putnam Dynamic Asset Allocation Conservative Fund The fund’s globally diversified portfolio emphasizes bonds over stocks and is designed for investors who want to protect the value of their investment while receiving regular income and protection against inflation. The strategic fixed-income allocation is 70% (with a range of 55% to 85%), with the balance invested in stocks and money market instruments. The Portfolio Managers can adjust allocations based on market conditions. RetirementReady® Funds 9 Putnam Money Market Fund The fund seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests mainly in money market instruments that are high quality and have short-term maturities. Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Allocations by fund as of 7/31/13 Underlying Putnam Fund Putnam RetirementReady 2055 Fund Putnam RetirementReady 2050 Fund Putnam RetirementReady 2045 Fund Putnam RetirementReady 2040 Fund Putnam RetirementReady 2035 Fund Putnam RetirementReady 2030 Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam Retirement Income Fund Lifestyle 1 Putnam Dynamic Asset Allocation Equity Fund 73.6% 68.9% 52.7% 33.5% 10.6% 0.0% 0.0% 0.0% 0.0% 0.0% Putnam Dynamic Asset Allocation Growth Fund 16.0% 20.5% 36.1% 54.1% 68.4% 53.5% 17.8% 0.0% 0.0% 0.0% Putnam Dynamic Asset Allocation Balanced Fund 0.0% 0.0% 0.0% 0.0% 3.8% 21.8% 47.3% 42.5% 14.6% 0.0% Putnam Dynamic Asset Allocation Conservative Fund 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 1.0% 12.1% 27.6% 34.4% Putnam Absolute Return 700 Fund 7.3% 7.3% 7.3% 7.3% 8.8% 11.6% 13.4% 12.3% 5.9% 0.0% Putnam Absolute Return 500 Fund 2.1% 2.1% 2.1% 2.3% 3.9% 5.2% 7.3% 13.4% 23.6% 30.1% Putnam Absolute Return 300 Fund 0.0% 0.0% 0.0% 0.0% 0.4% 2.2% 5.6% 9.7% 15.4% 20.8% Putnam Absolute Return 100 Fund 0.6% 0.8% 1.4% 2.4% 2.4% 2.9% 3.9% 5.1% 7.1% 8.9% Putnam Money Market Fund 0.4% 0.4% 0.4% 0.4% 1.7% 2.8% 3.8% 5.0% 5.8% 5.9% Percentages are based on net assets as of 7/31/13. Portfolio composition will vary over time. Due to rounding, percentages may not equal 100%. 10 RetirementReady® Funds Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/13 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2055 Fund* Life of fund 33.72% 26.03% 31.06% 28.06% 31.03% 31.03% 31.91% 27.29% 32.80% 34.58% Annual average 11.51 9.06 10.68 9.72 10.67 10.67 10.94 9.47 11.22 11.78 1 year 22.79 15.73 21.85 16.85 21.72 20.72 22.08 17.80 22.39 22.98 2050 Fund† Life of fund 54.85% 45.94% 45.50% 45.50% 45.55% 45.55% 48.46% 43.26% 51.53% 57.95% Annual average 5.44 4.69 4.65 4.65 4.65 4.65 4.90 4.45 5.16 5.69 5 years 33.33 25.67 28.40 26.49 28.41 28.41 30.02 25.47 31.61 34.93 Annual average 5.92 4.68 5.13 4.81 5.13 5.13 5.39 4.64 5.65 6.18 3 years 44.80 36.48 41.55 38.55 41.57 41.57 42.63 37.64 43.61 45.86 Annual average 13.13 10.92 12.28 11.48 12.29 12.29 12.56 11.24 12.82 13.41 1 year 22.52 15.47 21.54 16.54 21.60 20.60 21.83 17.57 22.19 22.81 2045 Fund ‡ Life of fund 61.43% 52.15% 51.16% 51.16% 51.22% 51.22% 54.57% 49.16% 58.03% 64.99% Annual average 5.62 4.91 4.83 4.83 4.84 4.84 5.10 4.67 5.37 5.89 5 years 33.17 25.51 28.26 26.36 28.31 28.31 29.88 25.34 31.50 34.83 Annual average 5.90 4.65 5.10 4.79 5.11 5.11 5.37 4.62 5.63 6.16 3 years 43.64 35.38 40.42 37.42 40.43 40.43 41.49 36.54 42.59 44.76 Annual average 12.83 10.62 11.98 11.18 11.98 11.98 12.26 10.94 12.55 13.12 1 year 21.70 14.71 20.81 15.81 20.85 19.85 21.10 16.86 21.40 22.04 2040 Fund ‡ Life of fund 61.56% 52.27% 51.31% 51.31% 51.35% 51.35% 54.57% 49.16% 58.08% 65.01% Annual average 5.63 4.92 4.84 4.84 4.85 4.85 5.10 4.67 5.37 5.89 5 years 33.66 25.98 28.74 26.74 28.72 28.72 30.29 25.73 31.93 35.26 Annual average 5.97 4.73 5.18 4.85 5.18 5.18 5.43 4.68 5.70 6.23 3 years 42.24 34.06 39.11 36.11 39.05 39.05 40.13 35.22 41.13 43.25 Annual average 12.46 10.26 11.63 10.82 11.62 11.62 11.90 10.58 12.17 12.73 1 year 20.74 13.80 19.87 14.87 19.80 18.80 20.11 15.90 20.39 20.99 RetirementReady® Funds 11 Fund performance Total return for periods ended 7/31/13 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2035 Fund Life of fund 58.77% 49.64% 48.70% 48.70% 48.69% 48.69% 51.94% 46.63% 55.16% 62.25% Annual average 5.42 4.71 4.64 4.64 4.64 4.64 4.89 4.47 5.15 5.68 5 years 32.35 24.74 27.48 25.48 27.40 27.40 29.04 24.52 30.67 34.01 Annual average 5.77 4.52 4.97 4.64 4.96 4.96 5.23 4.48 5.50 6.03 3 years 39.08 31.09 35.94 32.94 35.91 35.91 36.95 32.16 37.99 40.07 Annual average 11.62 9.44 10.78 9.95 10.77 10.77 11.05 9.74 11.33 11.89 1 year 18.66 11.83 17.73 12.73 17.72 16.72 18.08 13.95 18.36 18.95 2030 Fund Life of fund 55.20% 46.28% 45.30% 45.30% 45.26% 45.26% 48.44% 43.24% 51.81% 58.54% Annual average 5.15 4.44 4.36 4.36 4.36 4.36 4.61 4.19 4.88 5.40 5 years 30.02 22.54 25.20 23.20 25.20 25.20 26.73 22.30 28.40 31.63 Annual average 5.39 4.15 4.60 4.26 4.60 4.60 4.85 4.11 5.13 5.65 3 years 34.62 26.88 31.62 28.62 31.63 31.63 32.55 27.92 33.61 35.61 Annual average 10.42 8.26 9.59 8.75 9.59 9.59 9.85 8.55 10.14 10.69 1 year 15.76 9.10 14.92 9.92 14.90 13.90 15.17 11.14 15.51 16.04 2025 Fund Life of fund 50.04% 41.42% 40.54% 40.54% 40.55% 40.55% 43.66% 38.63% 46.85% 53.40% Annual average 4.74 4.04 3.96 3.96 3.96 3.96 4.22 3.80 4.49 5.01 5 years 26.19 18.94 21.56 19.56 21.58 21.58 23.12 18.81 24.68 27.82 Annual average 4.76 3.53 3.98 3.64 3.99 3.99 4.25 3.51 4.51 5.03 3 years 29.58 22.13 26.76 23.76 26.74 26.74 27.73 23.26 28.69 30.66 Annual average 9.02 6.89 8.23 7.37 8.22 8.22 8.50 7.22 8.77 9.32 1 year 12.44 5.97 11.66 6.66 11.67 10.67 11.95 8.03 12.19 12.77 2020 Fund Life of fund 42.04% 33.87% 33.04% 33.04% 32.96% 32.96% 35.94% 31.19% 39.04% 45.16% Annual average 4.09 3.39 3.31 3.31 3.31 3.31 3.57 3.15 3.84 4.35 5 years 21.82 14.82 17.39 15.39 17.32 17.32 18.82 14.66 20.30 23.35 Annual average 4.03 2.80 3.26 2.90 3.25 3.25 3.51 2.77 3.77 4.29 3 years 23.93 16.81 21.19 18.19 21.11 21.11 22.07 17.80 23.04 24.91 Annual average 7.41 5.31 6.62 5.73 6.59 6.59 6.87 5.61 7.16 7.69 1 year 9.12 2.85 8.37 3.37 8.30 7.30 8.62 4.82 8.86 9.41 2015 Fund Life of fund 33.70% 26.01% 25.24% 25.24% 25.22% 25.22% 28.06% 23.58% 30.87% 36.70% Annual average 3.37 2.68 2.60 2.60 2.60 2.60 2.87 2.45 3.12 3.64 5 years 16.13 9.45 11.86 9.97 11.84 11.84 13.29 9.33 14.64 17.62 Annual average 3.04 1.82 2.27 1.92 2.26 2.26 2.53 1.80 2.77 3.30 3 years 17.87 11.09 15.31 12.31 15.28 15.28 16.11 12.05 17.01 18.78 Annual average 5.63 3.57 4.86 3.95 4.85 4.85 5.11 3.87 5.38 5.90 1 year 6.31 0.20 5.58 0.58 5.53 4.53 5.80 2.10 6.09 6.63 12 RetirementReady® Funds Fund performance Total return for periods ended 7/31/13 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Retirement Income Fund Lifestyle 1 Life of fund 28.91% 23.76% 20.69% 20.69% 20.85% 20.85% 24.04% 20.01% 26.10% 31.79% Annual average 2.94 2.46 2.17 2.17 2.19 2.19 2.49 2.10 2.68 3.20 5 years 17.12 12.43 12.78 10.79 12.83 12.83 14.81 11.08 15.62 18.60 Annual average 3.21 2.37 2.44 2.07 2.44 2.44 2.80 2.12 2.95 3.47 3 years 13.32 8.79 10.74 7.74 10.82 10.82 12.20 8.55 12.44 14.17 Annual average 4.26 2.85 3.46 2.52 3.48 3.48 3.91 2.77 3.98 4.52 1 year 4.74 0.55 3.92 –1.08 3.98 2.98 4.47 1.08 4.47 5.04 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. The maximum sales charges for Retirement Income Fund Lifestyle 1 class A and M shares are 4.00% and 3.25%, respectively. Class B share returns after the contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, these funds had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. * The inception date of Putnam RetirementReady 2055 Fund is 11/30/10, for all share classes. † The inception date of Putnam RetirementReady 2050 Fund is 5/2/05, for all share classes. ‡ Because no class R shares of the fund were outstanding on 12/20/05 and 12/21/05, class R performance for the period from 12/19/05 to 12/21/05 is based on class A performance, adjusted for the applicable sales charge and the higher operating expenses for class R shares. Comparative index returns For periods ended 7/31/13 Barclays U.S. S&P 500 Index Aggregate Bond Index Life of fund* 79.10% 49.24% Annual average 6.88 4.68 5 years 48.72 29.06 Annual average 8.26 5.23 3 years 63.22 9.88 Annual average 17.74 3.19 1 year 25.00 –1.90 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Life-of-fund period begins at 11/1/04, the inception date of all the Putnam RetirementReady Funds with the exception of the 2050 Fund and 2055 Fund (inceptions: 5/2/05 and 11/30/10, respectively). RetirementReady® Funds 13 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $13,106 ($12,806 after contingent deferred sales charge) and $13,103 (contingent deferred sales charges no longer applies). A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $12,729. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $13,280 and $13,458, respectively. See first page of performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $14,550 and $14,555, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $14,326. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $15,153 and $15,795, respectively. See first page of performance section for performance calculation method. 14 RetirementReady® Funds Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $15,116 and $15,122, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $14,916. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $15,803 and $16,499, respectively. See first page of performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $15,131 and $15,135, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $14,916. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $15,808 and $16,501, respectively. See first page of performance section for performance calculation method. RetirementReady® Funds 15 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $14,870 and $14,869, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $14,663. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $15,516 and $16,225, respectively. See first page of performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $14,530 and $14,526, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $14,324. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $15,181 and $15,854, respectively. See first page of performance section for performance calculation method. 16 RetirementReady® Funds Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $14,054 and $14,055, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $13,863. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $14,685 and $15,340, respectively. See first page of performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $13,304 and $13,296, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $13,119. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $13,904 and $14,516, respectively. See first page of performance section for performance calculation method. RetirementReady® Funds 17 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $12,524 and $12,522, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $12,358. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $13,087 and $13,670, respectively. See first page of performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $12,069 and $12,085, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $12,001. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $12,610 and $13,179, respectively. See first page of performance section for performance calculation method. 18 RetirementReady® Funds Fund price and distribution information For the 12-month period ended 7/31/13 2055 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.182822 $0.136822 $0.121822 $0.129822 $0.155822 $0.203822 Capital gains L ong-term capital gains 0.057178 0.057178 0.057178 0.057178 0.057178 0.057178 Short-t erm capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/12 $9.73 $10.32 $9.72 $9.65 $9.72 $10.07 $9.72 $9.76 7/31/13 11.67 12.38 11.62 11.54 11.65 12.07 11.65 11.70 2050 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.167 $0.071 $0.092 $0.100 $0.142 $0.197 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/12 $12.58 $13.35 $12.45 $12.39 $12.71 $13.17 $12.41 $12.62 7/31/13 15.22 16.15 15.05 14.96 15.37 15.93 15.00 15.27 2045 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.382 $0.304 $0.344 $0.335 $0.348 $0.418 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/12 $14.14 $15.00 $13.06 $13.16 $13.81 $14.31 $14.44 $16.57 7/31/13 16.77 17.79 15.43 15.51 16.34 16.93 17.13 19.74 2040 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.307 $0.215 $0.218 $0.270 $0.271 $0.344 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/12 $15.48 $16.42 $14.42 $14.33 $14.71 $15.24 $15.84 $17.83 7/31/13 18.34 19.46 17.04 16.92 17.36 17.99 18.76 21.18 RetirementReady® Funds 19 Fund price and distribution information For the 12-month period ended 7/31/13 cont. 2035 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.207 $0.101 $0.120 $0.142 $0.176 $0.247 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/12 $15.83 $16.80 $14.68 $14.70 $15.32 $15.88 $15.24 $18.20 7/31/13 18.55 19.68 17.17 17.17 17.93 18.58 17.84 21.37 2030 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.168 $0.050 $0.060 $0.089 $0.134 $0.209 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/12 $16.16 $17.15 $15.38 $15.41 $15.74 $16.31 $15.33 $18.28 7/31/13 18.52 19.65 17.62 17.64 18.03 18.68 17.56 20.98 2025 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.268 $0.147 $0.142 $0.218 $0.227 $0.310 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/12 $17.21 $18.26 $16.12 $16.14 $16.37 $16.96 $16.13 $17.28 7/31/13 19.06 20.22 17.84 17.87 18.09 18.75 17.85 19.15 2020 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.336 $0.232 $0.226 $0.245 $0.295 $0.377 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/12 $16.19 $17.18 $15.60 $15.65 $15.88 $16.46 $15.60 $17.97 7/31/13 17.31 18.37 16.66 16.71 16.99 17.61 16.67 19.26 20 RetirementReady® Funds Fund price and distribution information For the 12-month period ended 7/31/13 cont. 2015 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.329 $0.195 $0.178 $0.246 $0.289 $0.371 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/12 $16.51 $17.52 $16.00 $15.99 $16.29 $16.88 $15.95 $16.55 7/31/13 17.21 18.26 16.69 16.69 16.98 17.60 16.62 17.26 Retirement Income Fund Lifestyle 1 Distributions Class A Class B Class C Class M Class R Class Y Number 12 1 1 12 11 12 Income $0.182 $0.118 $0.118 $0.141 $0.139 $0.223 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/12 $16.39 $17.07 $16.34 $16.38 $16.43 $16.98 $16.38 $16.44 7/31/13 16.98 17.69 16.86 16.91 17.02 17.59 16.97 17.04 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares for all funds except Retirement Income Fund Lifestyle 1, for which the rates are 4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/13 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2055 Fund * Life of fund 27.53% 20.20% 25.08% 22.08% 25.13% 25.13% 25.90% 21.50% 26.76% 28.37% Annual average 9.87 7.38 9.05 8.03 9.06 9.06 9.33 7.83 9.61 10.15 1 year 18.33 11.52 17.50 12.50 17.58 16.58 17.73 13.61 18.16 18.64 RetirementReady® Funds 21 Fund performance as of most recent calendar quarter Total return for periods ended 6/30/13 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2050 Fund † Life of fund 47.72% 39.23% 38.92% 38.92% 38.93% 38.93% 41.70% 36.74% 44.66% 50.71% Annual average 4.89 4.13 4.11 4.11 4.11 4.11 4.36 3.90 4.62 5.15 5 years 24.81 17.64 20.20 18.41 20.20 20.20 21.70 17.44 23.27 26.36 Annual average 4.53 3.30 3.75 3.44 3.75 3.75 4.01 3.27 4.27 4.79 3 years 47.59 39.10 44.22 41.22 44.23 44.23 45.38 40.29 46.43 48.65 Annual average 13.85 11.63 12.98 12.19 12.98 12.98 13.28 11.95 13.56 14.13 1 year 18.20 11.40 17.27 12.27 17.30 16.30 17.58 13.47 17.89 18.49 2045 Fund ‡ Life of fund 54.21% 45.35% 44.50% 44.50% 44.49% 44.49% 47.67% 42.50% 50.93% 57.55% Annual average 5.12 4.41 4.34 4.34 4.34 4.34 4.60 4.17 4.86 5.38 5 years 24.86 17.68 20.27 18.49 20.26 20.26 21.76 17.50 23.26 26.40 Annual average 4.54 3.31 3.76 3.45 3.76 3.76 4.02 3.28 4.27 4.80 3 years 46.39 37.97 43.17 40.17 43.15 43.15 44.14 39.10 45.31 47.48 Annual average 13.55 11.33 12.71 11.91 12.70 12.70 12.96 11.63 13.27 13.83 1 year 17.68 10.91 16.74 11.74 16.71 15.71 17.05 12.95 17.32 17.96 2040 Fund ‡ Life of fund 54.51% 45.63% 44.74% 44.74% 44.82% 44.82% 47.90% 42.72% 51.26% 57.85% Annual average 5.15 4.43 4.36 4.36 4.36 4.36 4.62 4.19 4.89 5.41 5 years 25.54 18.32 20.86 18.94 20.90 20.90 22.38 18.10 23.95 27.10 Annual average 4.65 3.42 3.86 3.53 3.87 3.87 4.12 3.38 4.39 4.91 3 years 44.90 36.57 41.53 38.53 41.55 41.55 42.61 37.62 43.72 45.93 Annual average 13.16 10.95 12.28 11.48 12.28 12.28 12.56 11.23 12.85 13.43 1 year 16.91 10.19 16.03 11.03 16.01 15.01 16.34 12.27 16.59 17.19 2035 Fund Life of fund 52.35% 43.59% 42.72% 42.72% 42.81% 42.81% 45.84% 40.74% 48.90% 55.65% Annual average 4.98 4.26 4.19 4.19 4.20 4.20 4.45 4.02 4.70 5.24 5 years 24.82 17.65 20.16 18.16 20.17 20.17 21.69 17.43 23.22 26.35 Annual average 4.53 3.30 3.74 3.39 3.74 3.74 4.00 3.26 4.26 4.79 3 years 41.56 33.42 38.44 35.44 38.38 38.38 39.46 34.58 40.53 42.65 Annual average 12.28 10.09 11.45 10.64 11.43 11.43 11.73 10.41 12.01 12.57 1 year 15.32 8.69 14.48 9.48 14.46 13.46 14.76 10.74 15.02 15.63 2030 Fund Life of fund 49.67% 41.06% 40.18% 40.18% 40.24% 40.24% 43.25% 38.24% 46.45% 52.87% Annual average 4.76 4.05 3.97 3.97 3.98 3.98 4.23 3.81 4.50 5.02 5 years 23.27 16.18 18.69 16.69 18.75 18.75 20.20 16.00 21.77 24.82 Annual average 4.27 3.04 3.49 3.14 3.50 3.50 3.75 3.01 4.02 4.53 3 years 36.90 29.03 33.84 30.84 33.91 33.91 34.81 30.09 35.95 37.94 Annual average 11.04 8.87 10.20 9.37 10.22 10.22 10.47 9.17 10.78 11.32 1 year 13.17 6.66 12.34 7.34 12.39 11.39 12.58 8.64 12.91 13.44 22 RetirementReady® Funds Fund performance as of most recent calendar quarter Total return for periods ended 6/30/13 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2025 Fund Life of fund 45.63% 37.26% 36.52% 36.52% 36.46% 36.46% 39.45% 34.57% 42.49% 48.83% Annual average 4.43 3.72 3.66 3.66 3.65 3.65 3.91 3.48 4.17 4.69 5 years 20.57 13.64 16.18 14.18 16.14 16.14 17.57 13.46 19.05 22.10 Annual average 3.81 2.59 3.04 2.69 3.04 3.04 3.29 2.56 3.55 4.07 3 years 31.45 23.89 28.61 25.61 28.49 28.49 29.50 24.97 30.49 32.47 Annual average 9.54 7.40 8.75 7.90 8.72 8.72 9.00 7.71 9.28 9.82 1 year 10.68 4.32 9.90 4.90 9.85 8.85 10.08 6.23 10.36 10.96 2020 Fund Life of fund 38.75% 30.78% 30.08% 30.08% 30.02% 30.02% 32.90% 28.25% 35.87% 41.77% Annual average 3.85 3.14 3.08 3.08 3.07 3.07 3.34 2.91 3.60 4.11 5 years 17.42 10.67 13.18 11.23 13.11 13.11 14.57 10.56 15.97 18.89 Annual average 3.26 2.05 2.51 2.15 2.49 2.49 2.76 2.03 3.01 3.52 3 years 25.29 18.08 22.51 19.51 22.51 22.51 23.41 19.09 24.39 26.22 Annual average 7.80 5.70 7.00 6.12 7.00 7.00 7.26 6.00 7.55 8.07 1 year 8.14 1.92 7.34 2.34 7.34 6.34 7.62 3.85 7.83 8.42 2015 Fund Life of fund 31.52% 23.96% 23.29% 23.29% 23.27% 23.27% 26.02% 21.61% 28.75% 34.40% Annual average 3.21 2.51 2.44 2.44 2.44 2.44 2.70 2.28 2.96 3.47 5 years 13.12 6.61 8.97 7.13 8.95 8.95 10.35 6.49 11.62 14.54 Annual average 2.50 1.29 1.73 1.39 1.73 1.73 1.99 1.27 2.22 2.75 3 years 18.81 11.98 16.24 13.24 16.21 16.21 17.05 12.96 17.95 19.73 Annual average 5.91 3.84 5.14 4.23 5.14 5.14 5.39 4.14 5.66 6.18 1 year 6.00 –0.10 5.25 0.25 5.27 4.27 5.48 1.79 5.75 6.25 Retirement Income Fund Lifestyle 1 Life of fund 27.28% 22.18% 19.26% 19.26% 19.35% 19.35% 22.49% 18.51% 24.59% 30.09% Annual average 2.82 2.34 2.05 2.05 2.06 2.06 2.37 1.98 2.57 3.08 5 years 14.99 10.39 10.78 8.82 10.76 10.76 12.72 9.06 13.60 16.48 Annual average 2.83 2.00 2.07 1.71 2.06 2.06 2.42 1.75 2.58 3.10 3 years 13.40 8.87 10.84 7.84 10.84 10.84 12.25 8.60 12.59 14.26 Annual average 4.28 2.87 3.49 2.55 3.49 3.49 3.93 2.79 4.03 4.54 1 year 4.72 0.53 3.96 –1.04 3.95 2.95 4.45 1.06 4.51 5.02 * The inception date of Putnam RetirementReady 2055 Fund is 11/30/10, for all share classes. † The inception date of Putnam RetirementReady 2050 Fund is 5/2/05, for all share classes. ‡ Because no class R shares of the fund were outstanding on 12/20/05 and 12/21/05, class R performance for the period from 12/19/05 to 12/21/05 is based on class A performance, adjusted for the applicable sales charge and the higher operating expenses for class R shares. See the discussion following the fund performance tables on page 13 for information about the calculation of fund performance. RetirementReady® Funds 23 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2055 Fund Net expenses for the fiscal year ended 7/31/12* 1.28% 2.03% 2.03% 1.78% 1.53% 1.03% Total annual operating expenses for the fiscal year ended 7/31/12 1.76% 2.51% 2.51% 2.26% 2.01% 1.51% Annualized expense ratio for the six-month period ended 7/31/13† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2050 Fund Net expenses for the fiscal year ended 7/31/12* 1.27% 2.02% 2.02% 1.77% 1.52% 1.02% Your fund’s total annual operating expenses for the fiscal year ended 7/31/12 1.42% 2.17% 2.17% 1.92% 1.67% 1.17% Annualized expense ratio for the six-month period ended 7/31/13† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2045 Fund Net expenses for the fiscal year ended 7/31/12* 1.24% 1.99% 1.99% 1.74% 1.49% 0.99% Your fund’s total annual operating expenses for the fiscal year ended 7/31/12 1.36% 2.11% 2.11% 1.86% 1.61% 1.11% Annualized expense ratio for the six-month period ended 7/31/13† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2040 Fund Net expenses for the fiscal year ended 7/31/12* 1.20% 1.95% 1.95% 1.70% 1.45% 0.95% Your fund’s total annual operating expenses for the fiscal year ended 7/31/12 1.32% 2.07% 2.07% 1.82% 1.57% 1.07% Annualized expense ratio for the six-month period ended 7/31/13† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2035 Fund Net expenses for the fiscal year ended 7/31/12* 1.14% 1.89% 1.89% 1.64% 1.39% 0.89% Your fund’s total annual operating expenses for the fiscal year ended 7/31/12 1.25% 2.00% 2.00% 1.75% 1.50% 1.00% Annualized expense ratio for the six-month period ended 7/31/13† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% 24 RetirementReady® Funds Expense ratios cont. Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2030 Fund Net expenses for the fiscal year ended 7/31/12* 1.10% 1.85% 1.85% 1.60% 1.35% 0.85% Your fund’s total annual operating expenses for the fiscal year ended 7/31/12 1.21% 1.96% 1.96% 1.71% 1.46% 0.96% Annualized expense ratio for the six-month period ended 7/31/13† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2025 Fund Net expenses for the fiscal year ended 7/31/12* 1.07% 1.82% 1.82% 1.57% 1.32% 0.82% Your fund’s total annual operating expenses for the fiscal year ended 7/31/12 1.17% 1.92% 1.92% 1.67% 1.42% 0.92% Annualized expense ratio for the six-month period ended 7/31/13† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2020 Fund Net expenses for the fiscal year ended 7/31/12* 1.04% 1.79% 1.79% 1.54% 1.29% 0.79% Your fund’s total annual operating expenses for the fiscal year ended 7/31/12 1.14% 1.89% 1.89% 1.64% 1.39% 0.89% Annualized expense ratio for the six-month period ended 7/31/13† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2015 Fund Net expenses for the fiscal year ended 7/31/12* 1.00% 1.75% 1.75% 1.50% 1.25% 0.75% Your fund’s total annual operating expenses for the fiscal year ended 7/31/12 1.11% 1.86% 1.86% 1.61% 1.36% 0.86% Annualized expense ratio for the six-month period ended 7/31/13† 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam Retirement Income Fund Lifestyle 1 Net expenses for the fiscal year ended 7/31/12* 0.97% 1.72% 1.72% 1.22% 1.22% 0.72% Your fund’s total annual operating expenses for the fiscal year ended 7/31/12 1.09% 1.84% 1.84% 1.34% 1.34% 0.84% Annualized expense ratio for the six-month period ended 7/31/13† 0.25% 1.00% 1.00% 0.50% 0.50% 0.00% Fiscal year expense information in this table is taken from the most recent prospectus, is subject to change, and differs from that shown for the annualized expense ratio and in the financial highlights of this report because it includes fees and expenses of the underlying Putnam mutual funds in which the fund invests. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s decision to contractually limit expenses through 11/30/13. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one year data in the financial highlights. Excludes the expense ratios of the underlying Putnam mutual funds. RetirementReady® Funds 25 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from February 1, 2013, to July 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2055 Fund Expenses paid per $1,000*† $1.30 $5.19 $5.19 $3.90 $2.60 $— Ending value (after expenses) $1,098.90 $1,095.20 $1,094.90 $1,096.00 $1,098.00 $1,100.70 Putnam RetirementReady 2050 Fund Expenses paid per $1,000*† $1.30 $5.19 $5.19 $3.90 $2.60 $— Ending value (after expenses) $1,098.10 $1,093.80 $1,094.40 $1,095.50 $1,096.50 $1,099.40 Putnam RetirementReady 2045 Fund Expenses paid per $1,000*† $1.30 $5.18 $5.18 $3.89 $2.59 $— Ending value (after expenses) $1,094.60 $1,090.50 $1,090.70 $1,091.50 $1,093.20 $1,096.10 Putnam RetirementReady 2040 Fund Expenses paid per $1,000*† $1.30 $5.17 $5.17 $3.88 $2.59 $— Ending value (after expenses) $1,090.40 $1,086.00 $1,086.00 $1,087.70 $1,088.80 $1,091.20 Putnam RetirementReady 2035 Fund Expenses paid per $1,000*† $1.29 $5.15 $5.15 $3.86 $2.58 $— Ending value (after expenses) $1,081.00 $1,077.20 $1,076.50 $1,078.20 $1,079.20 $1,082.00 Putnam RetirementReady 2030 Fund Expenses paid per $1,000*† $1.28 $5.12 $5.12 $3.84 $2.56 $— Ending value (after expenses) $1,068.70 $1,064.70 $1,064.60 $1,065.60 $1,067.50 $1,069.90 Putnam RetirementReady 2025 Fund Expenses paid per $1,000*† $1.27 $5.09 $5.09 $3.82 $2.55 $— Ending value (after expenses) $1,054.80 $1,051.30 $1,051.20 $1,052.40 $1,053.70 $1,056.30 Putnam RetirementReady 2020 Fund Expenses paid per $1,000*† $1.26 $5.05 $5.05 $3.79 $2.53 $— Ending value (after expenses) $1,039.60 $1,036.10 $1,036.00 $1,037.20 $1,038.60 $1,041.10 Putnam RetirementReady 2015 Fund Expenses paid per $1,000*† $1.26 $5.01 $5.01 $3.76 $2.51 $— Ending value (after expenses) $1,025.60 $1,022.00 $1,022.00 $1,022.90 $1,024.00 $1,026.80 Putnam Retirement Income Fund Lifestyle 1 Expenses paid per $1,000*† $1.25 $4.99 $4.99 $2.50 $2.50 $— Ending value (after expenses) $1,017.40 $1,013.80 $1,013.80 $1,016.10 $1,016.00 $1,019.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 26 RetirementReady® Funds Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended July 31, 2013, use the following calculation method. To find the value of your investment on February 1, 2013, call Putnam at 1-800-225-1581. RetirementReady® Funds 27 Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in each of the RetirementReady funds with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2055 Fund, 2050 Fund, 2045 Fund 2040 Fund, 2035 Fund, 2030 Fund 2025 Fund, 2020 Fund, 2015 Fund Expenses paid per $1,000*† $1.25 $5.01 $5.01 $3.76 $2.51 $— Ending value (after expenses) $1,023.55 $1,019.84 $1,019.84 $1,021.08 $1,022.32 $1,024.79 Putnam Retirement Income Fund Lifestyle 1 Expenses paid per $1,000*† $1.25 $5.01 $5.01 $2.51 $2.51 $— Ending value (after expenses) $1,023.55 $1,019.84 $1,019.84 $1,022.32 $1,022.32 $1,024.79 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 28 RetirementReady® Funds Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares (4.00% for class A shares and 3.25% for class M shares of Retirement Income Fund Lifestyle 1). Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI EAFE Index (ND) is an unmanaged index of equity securities from developed countries in Western Europe, the Far East, and Australasia. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. RetirementReady® Funds 29 Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain a fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, a fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2013, Putnam employees had approximately $394,000,000 and the Trustees had approximately $94,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 30 RetirementReady® Funds Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. RetirementReady® Funds 31 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund 32 RetirementReady® Funds shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered certain administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees considered your fund’s management fee schedule and considered that, although the fund pays no management fee to Putnam Management, Putnam Management receives management fees from the underlying Putnam funds in which your fund invests. The Trustees noted that the fee schedule was consistent with the current fee schedules of other Putnam funds that pursued their objectives by investing substantially all of their assets in other Putnam funds, which have been carefully developed over the years and re-examined on many occasions and adjusted where appropriate. The Trustees also reviewed the management fee schedules in effect for all Putnam funds (including the underlying Putnam funds in which your fund invests), including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under their management contracts, the underlying Putnam funds in which your fund invests have the benefit of breakpoints in their management fee schedules that provide RetirementReady® Funds 33 shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. Some of the underlying Putnam funds’ management contracts also provide for performance fees. The Trustees concluded that the fee schedules in effect for the underlying Putnam funds in which your fund invests represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i)a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. In addition, Putnam Management agreed to reimburse your fund through at least November 30, 2014 for all other expenses (excluding brokerage, interest, taxes, investment-related expenses, extraordinary expenses, payments under the fund’s distribution plans, and acquired fund fees and expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the following quintiles in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. Total expenses (quintile) Putnam RetirementReady 2055 Fund (“2055 Fund”) 4th Putnam RetirementReady 2050 Fund (“2050 Fund”) 4th Putnam RetirementReady 2045 Fund (“2045 Fund”) 4th Putnam RetirementReady 2040 Fund (“2040 Fund”) 4th Putnam RetirementReady 2035 Fund (“2035 Fund”) 3rd Putnam RetirementReady 2030 Fund (“2030 Fund”) 3rd Putnam RetirementReady 2025 Fund (“2025 Fund”) 2nd Putnam RetirementReady 2020 Fund (“2020 Fund”) 3rd Putnam RetirementReady 2015 Fund (“2015 Fund”) 2nd Putnam Retirement Income Fund Lifestyle 1 (“Lifestyle 1 Fund”) 4th (Total expenses reflect the fees and expenses borne directly by the Putnam RetirementReady® Funds and the competitive funds included in the custom Lipper peer groups, as well as the underlying funds’ 34 RetirementReady® Funds net fees and expenses, which the Putnam RetirementReady ® Funds and the funds included in the custom Lipper peer groups bear indirectly.) In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this RetirementReady® Funds 35 strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their absolute gross returns with the returns of selected investment benchmarks or targeted annualized returns. In the case of the 2055 Fund (which had only commenced operations on November 30, 2010 and had a track record of only twenty-five months), the Trustees considered that the fund’s class A share gross return was positive and exceeded its internal benchmark return over the one-year period ended December 31, 2012. In the case of the Lifestyle1 Fund, the Trustees considered that the fund’s class A share gross return was positive over the one-year, three-year, and five-year periods ended December 31, 2012. In the case of each of the other Putnam RetirementReady ® Funds, the Trustees considered information about the fund’s performance relative to its internal benchmark for the one-year, three-year, and five-year periods ended December 31, 2012. Over the one-year period, the class A share gross return for each fund was positive and exceeded the internal benchmark return. Over the three-year period, the class A share gross return was positive for each fund; exceeded the internal benchmark return for the 2015 Fund, 2020 Fund, 2025 Fund, 2030 Fund, 2035 Fund, and 2040 Fund; and approximated the internal benchmark return for the 2045 Fund and 2050 Fund. Over the five-year period, the class A share gross return was positive for each fund; exceeded the internal benchmark return for the 2020 Fund, 2025 Fund, and 2030 Fund; approximated the internal benchmark return for the 2035 Fund, 2045 Fund, and 2050 Fund; and lagged the internal benchmark return for the 2015 and 2040 Fund. The Trustees did not find any evidence of underperformance that would suggest a need for concern regarding the investment process for any of the Putnam RetirementReady ® Funds. With respect to the 2055 Fund, because the fund had only recently commenced operations, the Trustees considered that there had not been a sufficiently long period of time to allow for definitive conclusions about the fund’s performance. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research 36 RetirementReady® Funds team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. RetirementReady® Funds 37 Financial statements A note about your fund’s auditors A non-U.S. member firm in PricewaterhouseCoopers LLP’s (“PwC”) global network of firms has an investment in certain non-U.S. funds now affiliated with Putnam Investments as a result of the July 2013 acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consists of pension plan assets for the benefit of the member firm’s personnel. The investment is inconsistent with the requirements of the Securities and Exchange Commission’s auditor independence rules. Your fund has been informed by PwC that to address this issue, the member firm is in the process of selecting different advisors not affiliated with Putnam to manage the relevant pension plans and transferring the plans’ assets to such advisors. None of the member firm’s personnel is on the PwC audit team for your fund, and none of the members of the audit team participates in the member firm’s pension plans. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditors could present, the Audit and Compliance Committee determined that PwC should continue to act as auditors for your fund. These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 38 RetirementReady® Funds Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam RetirementReady ® Funds: In our opinion, the accompanying statements of assets and liabilities, including the portfolios, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of each of the Putnam RetirementReady ® Funds (collectively, the “funds”), as listed in the statements of assets and liabilities at July 31, 2013, and the results of each of their operations, the changes in each of their net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the funds’ management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at July 31, 2013 by correspondence with the transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts September 12, 2013 RetirementReady® Funds 39 The funds’ portfolios 7/31/13 Putnam RetirementReady 2055 Fund Shares Value Absolute Return Funds (10.0%)* Putnam Absolute Return 100 Fund Class Y ††† 711 $7,289 Putnam Absolute Return 300 Fund Class Y ††† — — Putnam Absolute Return 500 Fund Class Y ††† 2,356 27,119 Putnam Absolute Return 700 Fund Class Y ††† 7,680 92,847 Total Absolute Return Funds (cost $127,401) Asset Allocation Funds (89.6%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 76,904 936,687 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 13,095 203,763 Total Asset Allocation Funds (cost $1,090,930) Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A ††† 5,664 $5,664 Total Fixed Income Funds (cost $5,664) Total Investments (cost $1,223,995) * Percentages indicated are based on net assets of $1,273,134 Putnam RetirementReady 2050 Fund Shares Value Absolute Return Funds (10.2%)* Putnam Absolute Return 100 Fund Class Y ††† 7,936 $81,348 Putnam Absolute Return 300 Fund Class Y ††† — — Putnam Absolute Return 500 Fund Class Y ††† 19,725 227,035 Putnam Absolute Return 700 Fund Class Y ††† 64,294 777,314 Total Absolute Return Funds (cost $1,078,572) Asset Allocation Funds (89.4%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 602,795 7,342,040 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 140,534 2,186,715 Total Asset Allocation Funds (cost $8,873,975) Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A ††† 46,061 $46,061 Total Fixed Income Funds (cost $46,061) Total Investments (cost $9,998,608) * Percentages indicated are based on net assets of $10,658,409 40 RetirementReady® Funds The funds’ portfolios 7/31/13 cont. Putnam RetirementReady 2045 Fund Shares Value Absolute Return Funds (10.9%)* Putnam Absolute Return 100 Fund Class Y ††† 20,698 $212,159 Putnam Absolute Return 300 Fund Class Y ††† — — Putnam Absolute Return 500 Fund Class Y ††† 27,434 315,766 Putnam Absolute Return 700 Fund Class Y ††† 89,421 1,081,104 Total Absolute Return Funds (cost $1,592,466) Asset Allocation Funds (88.7%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 639,976 7,794,908 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 343,185 5,339,962 Total Asset Allocation Funds (cost $12,073,516) Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A ††† 64,019 $64,019 Total Fixed Income Funds (cost $64,019) Total Investments (cost $13,730,001) * Percentages indicated are based on net assets of $14,805,075 Putnam RetirementReady 2040 Fund Shares Value Absolute Return Funds (12.0%)* Putnam Absolute Return 100 Fund Class Y ††† 48,792 $500,119 Putnam Absolute Return 300 Fund Class Y ††† — — Putnam Absolute Return 500 Fund Class Y ††† 42,334 487,262 Putnam Absolute Return 700 Fund Class Y ††† 126,491 1,529,279 Total Absolute Return Funds (cost $2,495,233) Asset Allocation Funds (87.6%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 574,736 7,000,287 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 726,887 11,310,365 Total Asset Allocation Funds (cost $16,785,531) Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A ††† 89,421 $89,421 Total Fixed Income Funds (cost $89,421) Total Investments (cost $19,370,185) * Percentages indicated are based on net assets of $20,912,345 RetirementReady® Funds 41 The funds’ portfolios 7/31/13 cont. Putnam RetirementReady 2035 Fund Shares Value Absolute Return Funds (15.5%)* Putnam Absolute Return 100 Fund Class Y ††† 70,461 $722,223 Putnam Absolute Return 300 Fund Class Y ††† 10,730 116,099 Putnam Absolute Return 500 Fund Class Y ††† 101,895 1,172,814 Putnam Absolute Return 700 Fund Class Y ††† 219,211 2,650,259 Total Absolute Return Funds (cost $4,633,673) Asset Allocation Funds (82.9%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 86,771 $1,141,040 Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 262,540 3,197,732 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 1,324,516 20,609,473 Total Asset Allocation Funds (cost $22,975,075) Fixed Income Funds (1.7%)* Putnam Money Market Fund Class A ††† 506,659 $506,659 Total Fixed Income Funds (cost $506,659) Total Investments (cost $28,115,407) * Percentages indicated are based on net assets of $30,110,450 Putnam RetirementReady 2030 Fund Shares Value Absolute Return Funds (21.9%)* Putnam Absolute Return 100 Fund Class Y ††† 111,729 $1,145,225 Putnam Absolute Return 300 Fund Class Y ††† 81,526 882,116 Putnam Absolute Return 500 Fund Class Y ††† 178,380 2,053,158 Putnam Absolute Return 700 Fund Class Y ††† 379,719 4,590,799 Total Absolute Return Funds (cost $8,565,955) Asset Allocation Funds (75.3%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 654,595 $8,607,927 Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† — — Putnam Dynamic Asset Allocation Equity Fund Class Y ††† — — Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 1,361,077 21,178,362 Total Asset Allocation Funds (cost $27,211,738) Fixed Income Funds (2.8%)* Putnam Money Market Fund Class A ††† 1,126,522 $1,126,522 Total Fixed Income Funds (cost $1,126,522) Total Investments (cost $36,904,215) * Percentages indicated are based on net assets of $39,575,932 42 RetirementReady® Funds The funds’ portfolios 7/31/13 cont. Putnam RetirementReady 2025 Fund Shares Value Absolute Return Funds (30.1%)* Putnam Absolute Return 100 Fund Class Y ††† 161,152 $1,651,807 Putnam Absolute Return 300 Fund Class Y ††† 218,561 2,364,828 Putnam Absolute Return 500 Fund Class Y ††† 269,515 3,102,118 Putnam Absolute Return 700 Fund Class Y ††† 470,157 5,684,199 Total Absolute Return Funds (cost $12,700,407) Asset Allocation Funds (66.1%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 1,531,530 $20,139,619 Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† 40,914 423,051 Putnam Dynamic Asset Allocation Equity Fund Class Y ††† — — Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 487,546 7,586,221 Total Asset Allocation Funds (cost $26,351,610) Fixed Income Funds (3.8%)* Putnam Money Market Fund Class A ††† 1,631,772 $1,631,772 Total Fixed Income Funds (cost $1,631,772) Total Investments (cost $40,683,789) * Percentages indicated are based on net assets of $42,575,319 Putnam RetirementReady 2020 Fund Shares Value Absolute Return Funds (40.4%)* Putnam Absolute Return 100 Fund Class Y ††† 181,747 $1,862,908 Putnam Absolute Return 300 Fund Class Y ††† 329,328 3,563,325 Putnam Absolute Return 500 Fund Class Y ††† 426,509 4,909,116 Putnam Absolute Return 700 Fund Class Y ††† 371,567 4,492,246 Total Absolute Return Funds (cost $14,694,412) Asset Allocation Funds (54.6%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 1,183,904 $15,568,340 Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† 429,446 4,440,471 Putnam Dynamic Asset Allocation Equity Fund Class Y ††† — — Putnam Dynamic Asset Allocation Growth Fund Class Y ††† — — Total Asset Allocation Funds (cost $18,988,906) Fixed Income Funds (5.0%)* Putnam Money Market Fund Class A ††† 1,843,122 $1,843,122 Total Fixed Income Funds (cost $1,843,122) Total Investments (cost $35,526,440) * Percentages indicated are based on net assets of $36,670,899 RetirementReady® Funds 43 The funds’ portfolios 7/31/13 cont. Putnam RetirementReady 2015 Fund Shares Value Absolute Return Funds (52.0%)* Putnam Absolute Return 100 Fund Class Y ††† 173,246 $1,775,767 Putnam Absolute Return 300 Fund Class Y ††† 357,282 3,865,788 Putnam Absolute Return 500 Fund Class Y ††† 513,395 5,909,177 Putnam Absolute Return 700 Fund Class Y ††† 122,733 1,483,843 Total Absolute Return Funds (cost $12,919,768) Asset Allocation Funds (42.2%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 278,964 $3,668,380 Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† 669,695 6,924,648 Putnam Dynamic Asset Allocation Equity Fund Class Y ††† — — Putnam Dynamic Asset Allocation Growth Fund Class Y ††† — — Total Asset Allocation Funds (cost $10,204,969) Fixed Income Funds (5.8%)* Putnam Money Market Fund Class A ††† 1,466,160 $1,466,160 Total Fixed Income Funds (cost $1,466,160) Total Investments (cost $24,590,897) * Percentages indicated are based on net assets of $25,087,950 Putnam Retirement Income Fund Lifestyle 1 Shares Value Absolute Return Funds (59.8%)* Putnam Absolute Return 100 Fund Class Y ††† 208,665 $2,138,822 Putnam Absolute Return 300 Fund Class Y ††† 463,383 5,013,807 Putnam Absolute Return 500 Fund Class Y ††† 628,680 7,236,108 Putnam Absolute Return 700 Fund Class Y ††† — — Total Absolute Return Funds (cost $14,436,387) Asset Allocation Funds (34.4%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† 800,373 8,275,855 Putnam Dynamic Asset Allocation Equity Fund Class Y ††† — — Putnam Dynamic Asset Allocation Growth Fund Class Y ††† — — Total Asset Allocation Funds (cost $8,294,863) Fixed Income Funds (5.9%)* Putnam Money Market Fund Class A ††† 1,415,529 $1,415,529 Total Fixed Income Funds (cost $1,415,529) Total Investments (cost $24,146,779) * Percentages indicated are based on net assets of $24,075,849 44 RetirementReady® Funds The funds’ portfolios 7/31/13 cont. Notes to the funds’ portfolios Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2012 through July 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures. ††† Affiliated Company (Note 5). ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds’ net assets as of the close of the reporting period: Investments in Securities Fund Level 1 Level 2 Level 3 Total Putnam RetirementReady 2055 Fund $1,273,369 $— $— $1,273,369 Putnam RetirementReady 2050 Fund 10,660,513 — — 10,660,513 Putnam RetirementReady 2045 Fund 14,807,918 — — 14,807,918 Putnam RetirementReady 2040 Fund 20,916,733 — — 20,916,733 Putnam RetirementReady 2035 Fund 30,116,299 — — 30,116,299 Putnam RetirementReady 2030 Fund 39,584,109 — — 39,584,109 Putnam RetirementReady 2025 Fund 42,583,615 — — 42,583,615 Putnam RetirementReady 2020 Fund 36,679,528 — — 36,679,528 Putnam RetirementReady 2015 Fund 25,093,763 — — 25,093,763 Putnam Retirement Income Fund Lifestyle 1 24,080,121 — — 24,080,121 The accompanying notes are an integral part of these financial statements. RetirementReady® Funds 45 Statements of assets and liabilities 7/31/13 Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement- Ready Ready Ready Ready Ready ASSETS 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Investments in affiliated underlying Putnam Funds, at value (Notes 1 and 5) $1,273,369 $10,660,513 $14,807,918 $20,916,733 $30,116,299 Receivable for income distributions from underlying Putnam Fund shares — 4 Receivable for shares of the fund sold 286 4,101 14,172 43,380 42,443 Receivable for investments sold 6,095 29,785 29,480 90,733 123,691 Receivable from Manager (Note 2) 2,078 10,593 13,922 19,824 27,321 Total assets LIABILITIES Payable for shares of the fund repurchased — 1,742 2,150 14,915 43,194 Payable for investments purchased 6,382 32,144 41,503 119,199 122,944 Payable for distribution fees (Note 2) 234 2,104 2,842 4,387 5,849 Payable for reports to shareholders 1,138 2,548 2,719 3,655 3,756 Payable for auditing and tax fee 784 7,710 10,838 15,637 23,015 Other accrued expenses 156 335 365 532 550 Total liabilities Net assets REPRESENTED BY Paid-in-capital (unlimited shares authorized) (Notes 1 and 4) $1,115,419 $14,462,741 $22,909,960 $31,241,689 $44,683,991 Undistributed net investment income (Distributions in excess of net investment income) (Note 1) (1,352) 39,176 132,191 180,177 255,092 Accumulated net realized gain (loss) on investments (Note 1) 109,693 (4,505,413) (9,314,993) (12,056,069) (16,829,525) Net unrealized appreciation of investments 49,374 661,905 1,077,917 1,546,548 2,000,892 Total — Representing net assets applicable to capital outstanding (Continued on next page) 46 RetirementReady® Funds Statements of assets and liabilities 7/31/13 cont. Putnam Putnam Putnam Putnam Putnam COMPUTATION OF Retirement- Retirement- Retirement- Retirement- Retirement- NET ASSET VALUE Ready Ready Ready Ready Ready AND OFFERING PRICE 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Computation of net asset value, offering price and redemption price Class A Net Assets $511,649 $4,132,500 $7,035,875 $10,268,335 $13,868,279 Number of shares outstanding 43,850 271,505 419,470 560,012 747,732 Net asset value and redemption price $11.67 $15.22 $16.77 $18.34 $18.55 Offering price per class A share (100/94.25 of Class A net asset value)* $12.38 $16.15 $17.79 $19.46 $19.68 Computation of net asset value and offering price Class B Net Assets $28,473 $196,693 $230,124 $694,423 $864,377 Number of shares outstanding 2,451 13,067 14,910 40,764 50,350 Net asset value and offering price*** $11.62 $15.05 $15.43 $17.04 $17.17 Computation of net asset value and offering price Class C Net Assets $73,958 $209,608 $247,547 $278,737 $468,376 Number of shares outstanding 6,408 14,011 15,960 16,477 27,272 Net asset value and offering price*** $11.54 $14.96 $15.51 $16.92 $17.17 Computation of net asset value, offering price and redemption price Class M Net Assets $28,911 $30,579 $20,933 $49,899 $247,667 Number of shares outstanding 2,481 1,989 1,281 2,875 13,813 Net asset value and redemption price $11.65 $15.37 $16.34 $17.36 $17.93 Offering price per class M share (100/96.50 of Class M net asset value)* $12.07 $15.93 $16.93 $17.99 $18.58 Computation of net asset value, offering price and redemption price Class R Net Assets $52,003 $2,122,792 $2,331,206 $3,362,048 $4,039,192 Number of shares outstanding 4,463 141,479 136,090 179,204 226,405 Net asset value, offering price and redemption value $11.65 $15.00 $17.13 $18.76 $17.84 Computation of net asset value, offering price and redemption price Class Y Net Assets $578,140 $3,966,237 $4,939,390 $6,258,903 $10,622,559 Number of shares outstanding 49,393 259,665 250,227 295,445 497,120 Net asset value, offering price and redemption value $11.70 $15.27 $19.74 $21.18 $21.37 Cost of investments (Note 1) $1,223,995 $9,998,608 $13,730,001 $19,370,185 $28,115,407 * On retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. *** Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. RetirementReady® Funds 47 Statements of assets and liabilities 7/31/13 cont. Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement Ready Ready Ready Ready Income Fund ASSETS 2030 Fund 2025 Fund 2020 Fund 2015 Fund Lifestyle 1 Investments in affiliated underlying Putnam Funds, at value (Notes 1 and 5) $39,584,109 $42,583,615 $36,679,528 $25,093,763 $24,080,121 Receivable for income distributions from underlying Putnam Fund shares 9 13 15 12 12 Receivable for shares of the fund sold 19,812 200,600 23,943 10,066 27,845 Receivable for investments sold 84,339 123,852 47,870 69,965 71,058 Receivable from Manager (Note 2) 35,515 41,662 36,831 27,260 24,725 Total assets LIABILITIES Payable for shares of the fund repurchased 17,001 19,177 14,775 52,013 2,041 Payable for investments purchased 87,160 304,989 56,977 28,031 96,875 Payable for distribution fees (Note 2) 8,175 8,594 8,705 5,812 4,370 Payable for reports to shareholders 4,631 5,628 5,135 4,128 4,207 Payable for auditing and tax fee 30,178 35,150 30,900 22,515 19,926 Other accrued expenses 707 885 796 617 493 Total liabilities Net assets REPRESENTED BY Paid-in-capital (unlimited shares authorized) (Notes 1 and 4) $59,122,878 $66,818,710 $64,658,475 $49,760,180 $31,152,592 Undistributed net investment income (Note 1) 325,429 422,526 374,248 269,993 4,321 Accumulated net realized loss on investments (Note 1) (22,552,269) (26,565,743) (29,514,912) (25,445,089) (7,014,406) Net unrealized appreciation (loss) of investments 2,679,894 1,899,826 1,153,088 502,866 (66,658) Total — Representing net assets applicable to capital outstanding (Continued on next page) 48 RetirementReady® Funds Statements of assets and liabilities 7/31/13 cont. Putnam Putnam Putnam Putnam Putnam COMPUTATION OF Retirement- Retirement- Retirement- Retirement- Retirement NET ASSET VALUE Ready Ready Ready Ready Income Fund AND OFFERING PRICE 2030 Fund 2025 Fund 2020 Fund 2015 Fund Lifestyle 1 Computation of net asset value, offering price and redemption price Class A Net Assets $18,538,237 $23,726,598 $22,556,642 $16,659,651 $14,680,624 Number of shares outstanding 1,001,137 1,244,548 1,303,304 967,890 864,575 Net asset value and redemption price $18.52 $19.06 $17.31 $17.21 $16.98 Offering price per class A share (100/94.25 of Class A net asset value)* $19.65 $20.22 $18.37 $18.26 N/A Offering price per class A share (100/96.00 of Class A net asset value)** N/A N/A N/A N/A $17.69 Computation of net asset value and offering price Class B Net Assets $1,209,678 $986,751 $1,235,399 $744,604 $171,854 Number of shares outstanding 68,655 55,310 74,175 44,618 10,191 Net asset value and offering price*** $17.62 $17.84 $16.66 $16.69 $16.86 Computation of net asset value and offering price Class C Net Assets $741,904 $806,555 $1,047,440 $383,458 $676,087 Number of shares outstanding 42,050 45,143 62,671 22,978 39,993 Net asset value and offering price*** $17.64 $17.87 $16.71 $16.69 $16.91 Computation of net asset value, offering price and redemption price Class M Net Assets $101,421 $225,509 $140,263 $144,793 $313,242 Number of shares outstanding 5,624 12,468 8,257 8,528 18,404 Net asset value and redemption price $18.03 $18.09 $16.99 $16.98 $17.02 Offering price per class M share (100/96.50 of Class M net asset value)* $18.68 $18.75 $17.61 $17.60 N/A Offering price per class M share (100/96.75 of Class M net asset value)* N/A N/A N/A N/A $17.59 Computation of net asset value, offering price and redemption price Class R Net Assets $6,168,723 $4,691,686 $4,587,295 $2,778,384 $1,001,699 Number of shares outstanding 351,291 262,895 275,238 167,155 59,018 Net asset value, offering price and redemption value $17.56 $17.85 $16.67 $16.62 $16.97 Computation of net asset value, offering price and redemption price Class Y Net Assets $12,815,969 $12,138,220 $7,103,860 $4,377,060 $7,232,343 Number of shares outstanding 610,843 633,928 368,924 253,649 424,556 Net asset value, offering price and redemption value $20.98 $19.15 $19.26 $17.26 $17.04 Cost of investments (Note 1) $36,904,215 $40,683,789 $35,526,440 $24,590,897 $24,146,779 * On retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** On retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. *** Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. RetirementReady® Funds 49 Statements of operations For the year ended 7/31/13 Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement- Ready Ready Ready Ready Ready INVESTMENT INCOME 2055 Fund 2050 Fund 2045 Fund 2040 Fund 2035 Fund Income distributions from underlying Putnam Fund shares (Note 5) $9,328 $93,082 $137,259 $203,353 $309,887 EXPENSES Distribution fees (Note 2) 2,084 20,407 27,735 45,849 63,058 Auditing and tax fees 784 7,710 10,838 15,637 23,015 Reports to shareholders 1,425 3,383 3,753 5,167 5,169 Other 281 678 822 1,040 1,146 Fees waived and reimbursed by Manager (Note 2) (2,490) (11,771) (15,413) (21,844) (29,330) Total expenses Net investment income Net realized gain on sale of underlying Putnam Fund shares (Notes 1 and 3) 98,196 544,601 795,793 1,427,953 2,774,243 Capital gain distribution from underlying Putnam Fund shares (Note 5) 49,931 461,554 502,367 455,106 214,582 Net unrealized appreciation of underlying Putnam Fund shares during the period 25,868 709,044 1,037,688 1,303,307 1,249,241 Net gain on investments Net increase in net assets resulting from operations 50 RetirementReady® Funds Statements of operations For the year ended 7/31/13 cont. Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement Ready Ready Ready Ready Income Fund INVESTMENT INCOME 2030 Fund 2025 Fund 2020 Fund 2015 Fund Lifestyle 1 Income distributions from underlying Putnam Fund shares (Note 5) $422,827 $538,731 $489,768 $352,861 $303,747 EXPENSES Distribution fees (Note 2) 89,845 99,893 100,877 72,362 59,318 Auditing and tax fees 30,178 35,150 30,900 22,515 19,926 Reports to shareholders 6,278 7,963 7,094 5,361 5,424 Other 1,492 1,917 1,599 1,208 1,029 Fees waived and reimbursed by Manager (Note 2) (37,948) (45,030) (39,593) (29,084) (26,379) Total expenses Net investment income Net realized gain on sale of underlying Putnam Fund shares (Notes 1 and 3) 3,335,418 3,820,701 2,561,770 1,516,989 1,273,748 Net unrealized appreciation (depreciation) of underlying Putnam Fund shares during the period 1,372,909 461,711 134,346 (191,376) (494,998) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. RetirementReady® Funds 51 Statements of changes in net assets Putnam RetirementReady 2055 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/13 Year ended 7/31/12 Operations: Net investment income $7,244 $665 Net realized gain (loss) on underlying Putnam Fund shares 148,127 (15,319) Net unrealized appreciation on underlying Putnam Fund shares 25,868 24,006 Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (7,307) (7,418) Class B (334) (208) Class C (546) (727) Class M (144) (219) Class R (252) (351) Class Y (6,450) (2,038) Net realized short-term gain on investments Class A — (592) Class B — (27) Class C — (65) Class M — (23) Class R — (31) Class Y — (153) From net realized long-term gain on investments Class A (2,283) (2,256) Class B (140) (101) Class C (255) (246) Class M (64) (86) Class R (93) (116) Class Y (1,809) (585) Increase from capital share transactions (Note 4) 524,604 332,012 Total increase in net assets NET ASSETS Beginning of period 586,968 260,846 End of period $1,273,134 $586,968 Distributions in excess of net investment income and undistributed net investment income, respectively, end of period $(1,352) $3,541 52 RetirementReady® Funds Statements of changes in net assets cont. Putnam RetirementReady 2050 Fund — TOTAL INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/13 Year ended 7/31/12 Operations: Net investment income $72,675 $14,042 Net realized gain on underlying Putnam Fund shares 1,006,155 32,611 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 709,044 (68,013) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (51,151) (127,663) Class B (879) (4,681) Class C (970) (2,635) Class M (161) (248) Class R (12,884) (28,583) Class Y (37,120) (77,945) Increase (decrease) from capital share transactions (Note 4) 1,696,020 (333,200) Total increase (decrease) in net assets NET ASSETS Beginning of period 7,277,680 7,873,995 End of period $10,658,409 $7,277,680 Undistributed net investment income, respectively, end of period $39,176 $42,898 Putnam RetirementReady 2045 Fund — TOTAL INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/13 Year ended 7/31/12 Operations: Net investment income $109,524 $32,494 Net realized gain (loss) on underlying Putnam Fund shares 1,298,160 (118,489) Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 1,037,688 (356,802) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (168,001) (200,364) Class B (5,359) (3,832) Class C (3,545) (1,020) Class M (415) (350) Class R (28,004) (29,498) Class Y (81,839) (76,692) Increase (decrease) from capital share transactions (Note 4) 1,972,344 (4,614,971) Total increase (decrease) in net assets NET ASSETS Beginning of period 10,674,522 16,044,046 End of period $14,805,075 $10,674,522 Undistributed net investment income, respectively, end of period $132,191 $280,688 RetirementReady® Funds 53 Statements of changes in net assets cont. Putnam RetirementReady 2040 Fund — TOTAL INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/13 Year ended 7/31/12 Operations: Net investment income $157,504 $59,855 Net realized gain (loss) on underlying Putnam Fund shares 1,883,059 (294,570) Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 1,303,307 (679,485) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (175,542) (193,347) Class B (7,777) (7,727) Class C (2,824) (3,122) Class M (674) (209) Class R (42,406) (41,230) Class Y (70,835) (81,944) Increase (decrease) from capital share transactions (Note 4) 2,792,013 (8,476,201) Total increase (decrease) in net assets NET ASSETS Beginning of period 15,076,520 24,794,500 End of period $20,912,345 $15,076,520 Undistributed net investment income, respectively, end of period $180,177 $296,332 Putnam RetirementReady 2035 Fund — TOTAL INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/13 Year ended 7/31/12 Operations: Net investment income $246,829 $152,962 Net realized gain on underlying Putnam Fund shares 2,988,825 427,957 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 1,249,241 (1,480,168) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (177,387) (382,241) Class B (4,254) (13,150) Class C (2,715) (5,874) Class M (313) — Class R (33,912) (67,006) Class Y (83,524) (165,898) Increase (decrease) from capital share transactions (Note 4) 3,087,999 (11,306,205) Total increase (decrease) in net assets NET ASSETS Beginning of period 22,839,661 35,679,284 End of period $30,110,450 $22,839,661 Undistributed net investment income, respectively, end of period $255,092 $297,924 54 RetirementReady® Funds Statements of changes in net assets cont. Putnam RetirementReady 2030 Fund — TOTAL INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/13 Year ended 7/31/12 Operations: Net investment income $332,982 $322,802 Net realized gain on underlying Putnam Fund shares 3,335,418 1,005,437 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 1,372,909 (2,029,064) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (184,029) (419,610) Class B (3,230) (16,520) Class C (2,307) (9,323) Class M (446) — Class R (41,139) (92,131) Class Y (84,720) (158,198) Increase (decrease) from capital share transactions (Note 4) 4,038,813 (14,412,987) Total increase (decrease) in net assets NET ASSETS Beginning of period 30,811,681 46,621,275 End of period $39,575,932 $30,811,681 Undistributed net investment income, respectively, end of period $325,429 $308,324 Putnam RetirementReady 2025 Fund — TOTAL INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/13 Year ended 7/31/12 Operations: Net investment income $438,838 $601,893 Net realized gain on underlying Putnam Fund shares 3,820,701 828,913 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 461,711 (1,492,617) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (388,400) (794,855) Class B (7,930) (26,008) Class C (5,097) (15,533) Class M (2,783) (4,205) Class R (49,618) (118,241) Class Y (141,043) (274,787) Increase (decrease) from capital share transactions (Note 4) 584,962 (12,574,928) Total increase (decrease) in net assets NET ASSETS Beginning of period 37,863,978 51,734,346 End of period $42,575,319 $37,863,978 Undistributed net investment income, respectively, end of period $422,526 $578,558 RetirementReady® Funds 55 Statements of changes in net assets cont. Putnam RetirementReady 2020 Fund — TOTAL INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/13 Year ended 7/31/12 Operations: Net investment income $388,891 $700,039 Net realized gain on underlying Putnam Fund shares 2,561,770 467,637 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 134,346 (961,206) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (521,332) (1,113,015) Class B (14,838) (31,902) Class C (11,717) (27,373) Class M (1,918) (6,310) Class R (59,037) (143,151) Class Y (73,667) (194,103) Increase (decrease) from capital share transactions (Note 4) 341,277 (13,647,173) Total increase (decrease) in net assets NET ASSETS Beginning of period 33,927,124 48,883,681 End of period $36,670,899 $33,927,124 Undistributed net investment income, respectively, end of period $374,248 $667,866 Putnam RetirementReady 2015 Fund — TOTAL DECREASE IN NET ASSETS Year ended 7/31/13 Year ended 7/31/12 Operations: Net investment income $280,499 $516,275 Net realized gain on underlying Putnam Fund shares 1,516,989 130,709 Net unrealized depreciation on underlying Putnam Fund shares (191,376) (528,301) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (399,633) (994,577) Class B (5,027) (20,937) Class C (4,258) (27,475) Class M (2,199) (6,293) Class R (48,642) (130,764) Class Y (39,651) (128,681) Decrease from capital share transactions (Note 4) (2,021,225) (12,986,114) Total decrease in net assets NET ASSETS Beginning of period 26,002,473 40,178,631 End of period $25,087,950 $26,002,473 Undistributed net investment income, respectively, end of period $269,993 $488,898 56 RetirementReady® Funds Statements of changes in net assets cont. Putnam Retirement Income Fund Lifestyle 1 — TOTAL INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/13 Year ended 7/31/12 Operations: Net investment income $244,429 $403,631 Net realized gain on underlying Putnam Fund shares 1,273,748 83,604 Net unrealized depreciation on underlying Putnam Fund shares (494,998) (232,063) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (198,682) (322,257) Class B (1,285) (2,564) Class C (4,109) (6,196) Class M (2,657) (4,681) Class R (10,499) (20,869) Class Y (27,025) (42,915) Increase (decrease) from capital share transactions (Note 4) 2,033,695 (7,639,724) Total increase (decrease) in net assets NET ASSETS Beginning of period 21,263,232 29,047,266 End of period $24,075,849 $21,263,232 Undistributed net investment income, respectively, end of period $4,321 $4,149 The accompanying notes are an integral part of these financial statements. RetirementReady® Funds 57 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2055 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income on investments tions of period value (%) b (in thousands) (%) c,d (%) d (%) Class A July 31, 2013 .08 2.10 (.18) (.06) .25 .79 183 July 31, 2012 .02 (.02) — e (.26) (.10) .25 .26 167 July 31, 2011† — e .83 (.65) (.09) 8.53 * .17 * (.01) * 101 * Class B July 31, 2013 .01 2.09 (.14) (.06) 1.00 .12 183 July 31, 2012 (.05) (.02) (.16) (.10) 12 1.00 (.56) 167 July 31, 2011† .12 .67 (.65) (.09) 8.03 * 17 .67 * 1.13 * 101 * Class C July 31, 2013 — e 2.07 (.12) (.06) 1.00 (.01) 183 July 31, 2012 (.06) — e (.24) (.10) 36 1.00 (.58) 167 July 31, 2011† .16 .63 (.65) (.09) 8.03 * 15 .67 * 1.58 * 101 * Class M July 31, 2013 — e 2.12 (.13) (.06) .75 .01 183 July 31, 2012 (.03) (.01) (.20) (.10) 11 .75 (.30) 167 July 31, 2011† .21 .59 (.65) (.09) 8.16 * 12 .50 * 2.02 * 101 * Class R July 31, 2013 .05 2.10 (.16) (.06) .50 .42 183 July 31, 2012 — e (.02) (.24) (.10) 15 .50 (.04) 167 July 31, 2011† .23 .59 (.65) (.09) 8.40 * 11 .33 * 2.23 * 101 * Class Y July 31, 2013 .11 2.09 (.20) (.06) — 1.05 183 July 31, 2012 .03 — e (.28) (.10) — .27 167 July 31, 2011† .18 .68 (.66) (.09) 8.76 * 28 — 1.73 * 101 * See page 78 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 58 RetirementReady® Funds RetirementReady® Funds 59 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2050 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A July 31, 2013 .12 2.69 (.17) — — .25 .87 104 July 31, 2012 .02 .15 (.45) — — .25 .19 61 July 31, 2011 .36 1.56 (.94) — — .25 2.84 72 July 31, 2010 .66 .90 (1.87) — — e .25 5.36 86 July 31, 2009 .07 (3.08) (.19) (.44) — e .35 .64 171 Class B July 31, 2013 .01 2.66 (.07) — — 1.00 .06 104 July 31, 2012 (.06) .13 (.38) — — 1.00 (.54) 61 July 31, 2011 .20 1.61 (.82) — — 1.00 1.56 72 July 31, 2010 .67 .79 (1.78) — — e 1.00 5.45 86 July 31, 2009 (.02) (3.05) (.09) (.44) — e 1.10 (.19) 171 Class C July 31, 2013 — e 2.66 (.09) — — 1.00 (.02) 104 July 31, 2012 (.07) .15 (.37) — — 1.00 (.57) 61 July 31, 2011 .20 1.60 (.86) — — 87 1.00 1.61 72 July 31, 2010 .54 .92 (1.80) — — e 65 1.00 4.44 86 July 31, 2009 (.03) (3.05) (.10) (.44) — e 46 1.10 (.29) 171 Class M July 31, 2013 .04 2.72 (.10) — — .75 .26 104 July 31, 2012 (.06) .19 (.16) — — 18 .75 (.48) 61 July 31, 2011 .24 1.60 (.89) — — 90 .75 1.85 72 July 31, 2010 .60 .89 (1.82) — — e 57 .75 4.92 86 July 31, 2009 — e (3.05) (.13) (.44) — e 43 .85 (.01) 171 Class R July 31, 2013 .07 2.66 (.14) — — .50 .53 104 July 31, 2012 (.01) .14 (.44) — — .50 (.06) 61 July 31, 2011 .26 1.60 (.91) — — .50 2.08 72 July 31, 2010 .62 .91 (1.86) — — e .50 5.09 86 July 31, 2009 .02 (3.05) (.17) (.44) — e .60 .18 171 Class Y July 31, 2013 .14 2.71 (.20) — — — .97 104 July 31, 2012 .05 .15 (.49) — — — .41 61 July 31, 2011 .32 1.64 (.97) — — — 2.48 72 July 31, 2010 .76 .84 (1.90) — — e — 6.11 86 July 31, 2009 .11 (3.12) (.22) (.44) — e .10 .95 171 See page 78 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 60 RetirementReady® Funds RetirementReady® Funds 61 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2045 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A July 31, 2013 .14 2.87 (.38) — — .25 .90 86 July 31, 2012 .04 .16 (.43) — — .25 .29 47 July 31, 2011 .40 1.71 (.98) — — .25 2.77 48 July 31, 2010 .70 1.02 (1.71) — — e .25 5.16 76 July 31, 2009 .09 (3.27) (.01) (.68) — e .35 .73 158 Class B July 31, 2013 .04 2.63 (.30) — — 1.00 .29 86 July 31, 2012 (.07) .15 (.34) — — 1.00 (.55) 47 July 31, 2011 .23 1.63 (.88) — — 1.00 1.76 48 July 31, 2010 .62 .90 (1.63) — — e 1.00 4.86 76 July 31, 2009 (.02) (3.10) — (.68) — e 1.10 (.14) 158 Class C July 31, 2013 — e 2.69 (.34) — — 1.00 .02 86 July 31, 2012 (.07) .16 (.35) — — 62 1.00 (.53) 47 July 31, 2011 .24 1.64 (.92) — — 41 1.00 1.81 48 July 31, 2010 .54 1.00 (1.64) — — e 22 1.00 4.21 76 July 31, 2009 — e (3.15) — (.68) — e 13 1.10 .01 158 Class M July 31, 2013 .06 2.81 (.34) — — .75 .38 86 July 31, 2012 (.03) .16 (.40) — — 13 .75 (.19) 47 July 31, 2011 .28 1.72 (.93) — — 9 .75 2.01 48 July 31, 2010 .63 1.00 (1.65) — — e 6 .75 4.71 76 July 31, 2009 .02 (3.24) — (.68) — e 5 .85 .18 158 Class R July 31, 2013 .09 2.95 (.35) — — .50 .54 86 July 31, 2012 .01 .16 (.41) — — .50 .04 47 July 31, 2011 .35 1.77 (.96) — — .50 2.36 48 July 31, 2010 .61 1.10 (1.68) — — e .50 4.42 76 July 31, 2009 .05 (3.32) — (.68) — e .60 .37 158 Class Y July 31, 2013 .19 3.40 (.42) — — — 1.04 86 July 31, 2012 .07 .20 (.47) — — — .44 47 July 31, 2011 .47 2.02 (1.02) — — — 2.82 48 July 31, 2010 .92 1.08 (1.75) — — e — 5.88 76 July 31, 2009 .13 (3.68) (.05) (.68) — e .10 .92 158 See page 78 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 62 RetirementReady® Funds RetirementReady® Funds 63 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2040 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A July 31, 2013 .16 3.01 (.31) — — .25 .94 84 July 31, 2012 .06 .17 (.34) — — .25 .39 43 July 31, 2011 .46 1.78 (.88) — — .25 2.98 45 July 31, 2010 .70 1.14 (1.53) — — e .25 4.84 75 July 31, 2009 .12 (3.18) (.04) (.48) — e .35 .93 158 Class B July 31, 2013 .03 2.81 (.22) — — 1.00 .16 84 July 31, 2012 (.05) .16 (.25) — — 1.00 (.34) 43 July 31, 2011 .32 1.67 (.81) — — 1.00 2.21 45 July 31, 2010 .52 1.12 (1.43) — — e 1.00 3.83 75 July 31, 2009 .01 (3.03) — (.48) — e 1.10 .09 158 Class C July 31, 2013 .02 2.79 (.22) — — 1.00 .15 84 July 31, 2012 (.04) .16 (.28) — — 1.00 (.32) 43 July 31, 2011 .27 1.70 (.80) — — 1.00 1.88 45 July 31, 2010 .47 1.16 (1.47) — — e 90 1.00 3.44 75 July 31, 2009 (.02) (2.99) — (.48) — e 38 1.10 (.14) 158 Class M July 31, 2013 .07 2.85 (.27) — — .75 .45 84 July 31, 2012 (.05) .20 (.21) — — 26 .75 (.33) 43 July 31, 2011 .31 1.75 (.82) — — 31 .75 2.11 45 July 31, 2010 .50 1.19 (1.48) — — e 18 .75 3.58 75 July 31, 2009 .02 (3.04) — (.48) — e 15 .85 .13 158 Class R July 31, 2013 .11 3.08 (.27) — — .50 .66 84 July 31, 2012 .02 .19 (.32) — — .50 .14 43 July 31, 2011 .42 1.82 (.86) — — .50 2.63 45 July 31, 2010 .57 1.28 (1.51) — — e .50 3.86 75 July 31, 2009 .06 (3.23) (.01) (.48) — e .60 .46 158 Class Y July 31, 2013 .20 3.49 (.34) — — — 1.00 84 July 31, 2012 .09 .22 (.39) — — — .52 43 July 31, 2011 .53 2.07 (.92) — — — 2.99 45 July 31, 2010 .86 1.26 (1.57) — — e — 5.22 75 July 31, 2009 .15 (3.54) (.08) (.48) — e .10 1.05 158 See page 78 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 64 RetirementReady® Funds RetirementReady® Funds 65 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2035 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A July 31, 2013 .17 2.76 (.21) — — .25 1.00 86 July 31, 2012 .09 .15 (.42) — — .25 .62 42 July 31, 2011 .52 1.67 (.68) — — .25 3.32 45 July 31, 2010 .62 1.23 (.97) — — e .25 4.29 65 July 31, 2009 .14 (3.00) (.06) (.48) — e .35 1.12 153 Class B July 31, 2013 .02 2.57 (.10) — — 1.00 .11 86 July 31, 2012 (.02) .14 (.33) — — 1.00 (.12) 42 July 31, 2011 .35 1.58 (.59) — — 1.00 2.40 45 July 31, 2010 .51 1.13 (.89) — — e 1.00 3.74 65 July 31, 2009 .03 (2.82) — (.48) — e 1.10 .23 153 Class C July 31, 2013 .02 2.57 (.12) — — 1.00 .13 86 July 31, 2012 (.01) .13 (.33) — — 1.00 (.07) 42 July 31, 2011 .34 1.60 (.60) — — 1.00 2.33 45 July 31, 2010 .42 1.21 (.89) — — e 1.00 3.08 65 July 31, 2009 .01 (2.80) — (.48) — e 1.10 .08 153 Class M July 31, 2013 (.04) 2.79 (.14) — — .75 (.24) 86 July 31, 2012 (.06) .24 — 32 .75 (.40) 42 July 31, 2011 .37 1.63 (.61) — — 75 .75 2.45 45 July 31, 2010 .51 1.17 (.90) — — e 65 .75 3.69 65 July 31, 2009 .07 (2.85) (.02) (.48) — e 58 .85 .63 153 Class R July 31, 2013 .12 2.66 (.18) — — .50 .72 86 July 31, 2012 .05 .14 (.40) — — .50 .37 42 July 31, 2011 .41 1.67 (.67) — — .50 2.66 45 July 31, 2010 .45 1.31 (.94) — — e .50 3.21 65 July 31, 2009 .07 (2.89) (.05) (.48) — e .60 .61 153 Class Y July 31, 2013 .21 3.21 (.25) — — — 1.03 86 July 31, 2012 .14 .18 (.47) — — — .78 42 July 31, 2011 .59 1.95 (.72) — — — 3.24 45 July 31, 2010 .79 1.34 (1.00) — — e — 4.78 65 July 31, 2009 .20 (3.36) (.10) (.48) — e .10 1.37 153 See page 78 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 66 RetirementReady® Funds RetirementReady® Funds 67 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2030 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A July 31, 2013 .17 2.36 (.17) — — .25 1.01 80 July 31, 2012 .15 .14 (.35) — — .25 1.00 41 July 31, 2011 .54 1.51 (.53) — — .25 3.39 43 July 31, 2010 .53 1.31 (.60) — — e .25 3.66 73 July 31, 2009 .17 (2.85) (.11) (.60) — e .35 1.33 148 Class B July 31, 2013 .04 2.25 (.05) — — 1.00 .23 80 July 31, 2012 .04 .12 (.25) — — 1.00 .28 41 July 31, 2011 .38 1.47 (.44) — — 1.00 2.48 43 July 31, 2010 .42 1.24 (.52) — — e 1.00 3.00 73 July 31, 2009 .05 (2.70) — e (.60) — e 1.10 .38 148 Class C July 31, 2013 .04 2.25 (.06) — — 1.00 .24 80 July 31, 2012 .04 .13 (.26) — — 1.00 .29 41 July 31, 2011 .35 1.50 (.46) — — 1.00 2.30 43 July 31, 2010 .29 1.39 (.54) — — e 1.00 2.07 73 July 31, 2009 .03 (2.70) — e (.60) — e 1.10 .25 148 Class M July 31, 2013 .08 2.30 (.09) — — .75 .47 80 July 31, 2012 — e .22 — 76 .75 .01 41 July 31, 2011 .43 1.46 (.46) — — .75 2.80 43 July 31, 2010 .45 1.25 (.54) — — e .75 3.21 73 July 31, 2009 .08 (2.71) (.04) (.60) — e .85 .69 148 Class R July 31, 2013 .12 2.24 (.13) — — .50 .75 80 July 31, 2012 .11 .13 (.34) — — .50 .73 41 July 31, 2011 .46 1.46 (.54) — — .50 3.04 43 July 31, 2010 .29 1.45 (.58) — — e .50 2.09 73 July 31, 2009 .11 (2.72) (.09) (.60) — e .60 .94 148 Class Y July 31, 2013 .22 2.69 (.21) — — — 1.12 80 July 31, 2012 .21 .16 (.40) — — — 1.19 41 July 31, 2011 .62 1.73 (.57) — — — 3.42 43 July 31, 2010 .71 1.40 (.64) — — e — 4.32 73 July 31, 2009 .25 (3.18) (.15) (.60) — e .10 1.79 148 See page 78 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 68 RetirementReady® Funds RetirementReady® Funds 69 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2025 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A July 31, 2013 .20 1.92 (.27) — — .25 1.12 89 July 31, 2012 .26 .15 (.56) — — .25 1.54 43 July 31, 2011 .59 1.36 (.57) — — .25 3.46 50 July 31, 2010 .56 1.41 (.53) — — e .25 3.56 79 July 31, 2009 .26 (2.90) (.15) (.45) — e .35 1.95 139 Class B July 31, 2013 .05 1.82 (.15) — — 1.00 .32 89 July 31, 2012 .13 .14 (.46) — — 1.00 .86 43 July 31, 2011 .42 1.30 (.46) — — 1.00 2.64 50 July 31, 2010 .41 1.33 (.44) — — e 1.00 2.77 79 July 31, 2009 .14 (2.71) (.03) (.45) — e 1.10 1.09 139 Class C July 31, 2013 .05 1.82 (.14) — — 1.00 .27 89 July 31, 2012 .13 .14 (.48) — — 1.00 .80 43 July 31, 2011 .38 1.34 (.48) — — 1.00 2.37 50 July 31, 2010 .36 1.39 (.45) — — e 1.00 2.43 79 July 31, 2009 .12 (2.70) (.03) (.45) — e 1.10 .95 139 Class M July 31, 2013 .11 1.83 (.22) — — .75 .64 89 July 31, 2012 .18 .13 (.48) — — .75 1.12 43 July 31, 2011 .45 1.33 (.50) — — .75 2.79 50 July 31, 2010 .48 1.33 (.50) — — e .75 3.18 79 July 31, 2009 .18 (2.74) — (.45) — e 94 .85 1.36 139 Class R July 31, 2013 .14 1.81 (.23) — — .50 .81 89 July 31, 2012 .21 .14 (.54) — — .50 1.31 43 July 31, 2011 .49 1.31 (.57) — — .50 3.04 50 July 31, 2010 .45 1.38 (.51) — — e .50 3.01 79 July 31, 2009 .18 (2.73) (.14) (.45) — e .60 1.46 139 Class Y July 31, 2013 .23 1.95 (.31) — — — 1.26 89 July 31, 2012 .30 .15 (.62) — — — 1.80 43 July 31, 2011 .60 1.41 (.61) — — — 3.47 50 July 31, 2010 .67 1.34 (.57) — — e — 4.24 79 July 31, 2009 .34 (2.95) (.20) (.45) — e .10 2.48 139 See page 78 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 70 RetirementReady® Funds RetirementReady® Funds 71 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2020 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A July 31, 2013 .19 1.27 (.34) — — .25 1.16 89 July 31, 2012 .30 .14 (.70) — — .25 1.93 39 July 31, 2011 .54 1.03 (.56) — — .25 3.34 55 July 31, 2010 .54 1.30 (.66) — — e .25 3.54 84 July 31, 2009 .44 (2.73) (.23) (.23) — e .35 3.30 138 Class B July 31, 2013 .06 1.23 (.23) — — 1.00 .37 89 July 31, 2012 .18 .13 (.61) — — 1.00 1.17 39 July 31, 2011 .39 1.01 (.44) — — 1.00 2.47 55 July 31, 2010 .42 1.25 (.57) — — e 1.00 2.87 84 July 31, 2009 .32 (2.60) (.11) (.23) — e 1.10 2.49 138 Class C July 31, 2013 .06 1.23 (.23) — — 1.00 .35 89 July 31, 2012 .18 .13 (.61) — — 1.00 1.15 39 July 31, 2011 .33 1.07 (.44) — — 1.00 2.08 55 July 31, 2010 .41 1.27 (.59) — — e 1.00 2.75 84 July 31, 2009 .29 (2.59) (.12) (.23) — e 1.10 2.27 138 Class M July 31, 2013 .10 1.26 (.25) — — .75 .59 89 July 31, 2012 .24 .11 (.61) — — .75 1.54 39 July 31, 2011 .46 1.00 (.48) — — .75 2.91 55 July 31, 2010 .46 1.27 (.59) — — e .75 3.08 84 July 31, 2009 .37 (2.62) (.06) (.23) — e .85 2.81 138 Class R July 31, 2013 .14 1.23 (.30) — — .50 .84 89 July 31, 2012 .26 .13 (.68) — — .50 1.72 39 July 31, 2011 .48 1.01 (.58) — — .50 3.06 55 July 31, 2010 .43 1.31 (.63) — — e .50 2.89 84 July 31, 2009 .38 (2.63) (.22) (.23) — e .60 3.01 138 Class Y July 31, 2013 .24 1.43 (.38) — — — 1.27 89 July 31, 2012 .40 .13 (.75) — — — 2.27 39 July 31, 2011 .61 1.18 (.61) — — — 3.42 55 July 31, 2010 .69 1.37 (.70) — — e — 4.10 84 July 31, 2009 .55 (3.00) (.28) (.23) — e .10 3.72 138 See page 78 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 72 RetirementReady® Funds RetirementReady® Funds 73 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2015 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A July 31, 2013 .19 .84 (.33) — — .25 1.14 80 July 31, 2012 .29 .10 (.81) — — .25 1.79 40 July 31, 2011 .51 .79 (.59) — — .25 3.06 55 July 31, 2010 .52 1.17 (.72) — — e .25 3.25 90 July 31, 2009 .66 (2.84) (.50) (.21) — e .35 4.58 126 Class B July 31, 2013 .05 .84 (.20) — — 1.00 .28 80 July 31, 2012 .19 .07 (.71) — — 1.00 1.18 40 July 31, 2011 .37 .77 (.47) — — 1.00 2.27 55 July 31, 2010 .39 1.13 (.62) — — e 1.00 2.51 90 July 31, 2009 .52 (2.73) (.33) (.21) — e 1.10 3.68 126 Class C July 31, 2013 .05 .83 (.18) — — 1.00 .32 80 July 31, 2012 .21 .05 (.71) — — 1.00 1.35 40 July 31, 2011 .37 .77 (.45) — — 1.00 2.28 55 July 31, 2010 .32 1.21 (.66) — — e 1.00 2.04 90 July 31, 2009 .54 (2.76) (.38) (.21) — e 1.10 3.78 126 Class M July 31, 2013 .10 .84 (.25) — — .75 .61 80 July 31, 2012 .20 .11 (.65) — — .75 1.27 40 July 31, 2011 .41 .78 (.52) — — .75 2.51 55 July 31, 2010 .41 1.18 (.65) — — e .75 2.56 90 July 31, 2009 .55 (2.74) (.36) (.21) — e .85 3.75 126 Class R July 31, 2013 .15 .81 (.29) — — .50 .89 80 July 31, 2012 .25 .09 (.79) — — .50 1.61 40 July 31, 2011 .46 .76 (.59) — — .50 2.82 55 July 31, 2010 .41 1.20 (.72) — — e .50 2.63 90 July 31, 2009 .54 (2.71) (.49) (.21) — e .60 3.89 126 Class Y July 31, 2013 .20 .88 (.37) — — — 1.18 80 July 31, 2012 .35 .08 (.87) — — — 2.14 40 July 31, 2011 .55 .79 (.64) — — — 3.27 55 July 31, 2010 .58 1.16 (.76) — — e — 3.60 90 July 31, 2009 .76 (2.92) (.54) (.21) — e .10 5.14 126 See page 78 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 74 RetirementReady® Funds RetirementReady® Funds 75 Financial highlights (For a common share outstanding throughout the period) Putnam Retirement Income Fund Lifestyle 1 INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment Total Redemption value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income distributions fees of period value (%) b (in thousands) (%) c,d (%) d (%) Class A July 31, 2013 .19 .58 (.18) — .25 1.14 138 July 31, 2012 .28 .09 (.28) — .25 1.78 40 July 31, 2011 .51 .39 (.47) — .25 3.16 38 July 31, 2010 .43 .96 (.44) — e .25 2.71 136 July 31, 2009 .89 (1.93) (.89) — e .35 6.43 137 Class B July 31, 2013 .06 .58 (.12) — 1.00 .35 138 July 31, 2012 .17 .08 (.21) — 1.00 1.05 40 July 31, 2011 .39 .38 (.37) — 1.00 2.43 38 July 31, 2010 .30 .99 (.33) — e 42 1.00 1.91 136 July 31, 2009 .78 (1.93) (.79) — e 42 1.10 5.61 137 Class C July 31, 2013 .05 .60 (.12) — 1.00 .28 138 July 31, 2012 .15 .10 (.21) — 1.00 .95 40 July 31, 2011 .41 .37 (.37) — 1.00 2.50 38 July 31, 2010 .26 1.02 (.32) — e 1.00 1.64 136 July 31, 2009 .83 (1.98) (.79) — e 1.10 6.36 137 Class M July 31, 2013 .14 .59 (.14) — .50 .86 138 July 31, 2012 .24 .09 (.24) — .50 1.52 40 July 31, 2011 .38 .44 (.39) — .72 2.36 38 July 31, 2010 .35 .97 (.36) — e .75 2.22 136 July 31, 2009 .94 (2.06) (.82) — e .85 7.15 137 Class R July 31, 2013 .15 .58 (.14) — .50 .92 138 July 31, 2012 .25 .07 (.24) — .50 1.55 40 July 31, 2011 .52 .34 (.43) — .50 3.22 38 July 31, 2010 .34 1.02 (.41) — e .50 2.18 136 July 31, 2009 .84 (1.92) (.85) — e 77 .60 6.10 137 Class Y July 31, 2013 .16 .66 (.22) — — .93 138 July 31, 2012 .34 .07 (.32) — — 2.14 40 July 31, 2011 .52 .41 (.50) — — 3.20 38 July 31, 2010 .49 .95 (.48) — e — 3.13 136 July 31, 2009 .96 (1.98) (.92) — e .10 6.81 137 See page 78 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 76 RetirementReady® Funds RetirementReady® Funds 77 Financial highlights (Continued) * Not annualized. † For the period November 30, 2010 (commencement of operations) to July 31, 2011. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return does not reflect the effect of sales charges. c Expense ratios do not include expenses of the underlying funds. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses for the following periods reflect a reduction of the following based on each fund’s average net assets (Note 2): 7/31/13 7/31/12 7/31/11 7/31/10 7/31/09 Putnam RetirementReady 2055 Fund 0.28% 7.30% 23.04% N/A N/A Putnam RetirementReady 2050 Fund 0.13 0.15 0.22 0.13% 0.06% Putnam RetirementReady 2045 Fund 0.12 0.12 0.18 0.08 0.02 Putnam RetirementReady 2040 Fund 0.12 0.12 0.17 0.08 0.02 Putnam RetirementReady 2035 Fund 0.11 0.11 0.08 0.08 0.02 Putnam RetirementReady 2030 Fund 0.11 0.11 0.08 0.08 0.02 Putnam RetirementReady 2025 Fund 0.11 0.10 0.08 0.08 0.02 Putnam RetirementReady 2020 Fund 0.11 0.10 0.08 0.08 0.01 Putnam RetirementReady 2015 Fund 0.11 0.11 0.07 0.07 0.01 Putnam Retirement Income Fund Lifestyle 1 0.12 0.12 0.07 0.25 0.01 e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 78 RetirementReady® Funds Notes to financial statements 7/31/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from August 1, 2012 through July 31, 2013. Each of Putnam RetirementReady® Funds: Putnam RetirementReady 2055 Fund, Putnam RetirementReady 2050 Fund, Putnam RetirementReady 2045 Fund, Putnam RetirementReady 2040 Fund, Putnam RetirementReady 2035 Fund, Putnam RetirementReady 2030 Fund, Putnam RetirementReady 2025 Fund, Putnam Retiremen-tReady 2020 Fund, Putnam RetirementReady 2015 Fund, and Putnam Retirement Income Fund Lifestyle 1 (collectively the funds) is a diversified series of Putnam RetirementReady® Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end investment company. Each fund, except the Putnam Retirement Income Fund Lifestyle 1, seeks capital appreciation and current income consistent with a decreasing emphasis on capital appreciation and an increasing emphasis on current income as it approaches its target date. Putnam Retirement Income Fund Lifestyle 1 seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital. Currently there are ten separate funds, of which nine have a target date specified by the calendar year in the name of each fund. The target dates are in five-year increments beginning with the year 2015. The tenth fund is named Putnam Retirement Income Fund Lifestyle 1. Amounts invested in each target date fund are allocated among underlying Putnam funds based on the fund’s target date. The target percentages for each target date fund gradually change over time based on the number of years that remain until the target date of the fund so that a fund’s asset allocation will become more conservative as the fund approaches its target date. The asset allocation of each target date fund is designed to provide an investment that Putnam Management believes is neither overly aggressive nor overly conservative for a typical investor planning to retire (or otherwise begin using the invested funds) in the target year. When a fund’s target percentages correspond to those of the Putnam Retirement Income Fund Lifestyle 1, which currently is expected to occur during the latter part of the target year, the fund will be merged into the Putnam Retirement Income Fund Lifestyle 1. These financial statements report on each fund which may invest in the following Putnam Funds: Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam Absolute Return 500 Fund, Putnam Absolute Return 700 Fund, Putnam Dynamic Asset Allocation Balanced Fund, Putnam Dynamic Asset Allocation Conservative Fund, Putnam Dynamic Asset Allocation Equity Fund, Putnam Dynamic Asset Allocation Growth Fund and Putnam Money Market Fund (the underlying Putnam Funds), which are managed by Putnam Management. The financial statements of the underlying Putnam Funds contain additional information about the expenses and investments of the underlying Putnam Funds and are available upon request. Each fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% (4.00% for Putnam Retirement Income Fund Lifestyle 1) and 3.50% (3.25% for Putnam Retirement Income Fund Lifestyle 1), respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, each fund enters into contracts that may include agreements to indemnify another party under given circumstances. Each fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against each fund. However, each fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by each fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions RetirementReady® Funds 79 that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of each fund are borne pro-rata based on the relative net assets of each class to the total net assets of each fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Shares of each class would receive their pro-rata share of the net assets of the fund, if that fund were liquidated. In addition, the Trustees declare separate dividends on each class of shares. Security valuation The price of each fund’s shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). The NAVs of the underlying Putnam Funds are determined based on the policies contained in each underlying Putnam Fund’s financial statements. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. Security transactions and related investment income Security transactions, which consist of shares of the underlying Putnam Funds, are recorded on the trade date (date the order to buy or sell is executed). Gains or losses from the sale of the underlying Putnam Funds are determined on the identified cost basis. Income and capital gain distributions from the underlying Putnam Funds are recorded on the ex-dividend date. Interfund lending Each fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the funds to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the funds did not utilize the program. Federal taxes It is the policy of each fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of each fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Each fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The funds did not have any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds’ federal tax returns for the prior three fiscal years, or life of the fund, if shorter, remain subject to examination by the Internal Revenue Service. At July 31, 2013, the following funds had capital loss carryovers in the following amounts available to the extent allowed by the Code to offset future net capital gain, if any, which will expire on the following dates: Loss carryover Short-term Long-term Total Expiration Putnam RetirementReady 2050 Fund $4,090,676 N/A $4,090,676 July 31, 2018 Putnam RetirementReady 2045 Fund 8,869,363 N/A 8,869,363 July 31, 2018 Putnam RetirementReady 2040 Fund 11,607,077 N/A 11,607,077 July 31, 2018 Putnam RetirementReady 2035 Fund 16,641,760 N/A 16,641,760 July 31, 2018 Putnam RetirementReady 2030 Fund 22,531,971 N/A 22,531,971 July 31, 2018 Putnam RetirementReady 2025 Fund 26,528,185 N/A 26,528,185 July 31, 2018 Putnam RetirementReady 2020 Fund 29,439,324 N/A 29,439,324 July 31, 2018 Putnam RetirementReady 2015 Fund 25,364,904 N/A 25,364,904 July 31, 2018 Putnam Retirement Income Fund 2,967,428 N/A 2,967,428 July 31, 2017 Lifestyle 1 3,966,628 N/A 3,966,628 July 31, 2018 80 RetirementReady® Funds Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, Putnam RetirementReady 2055 Fund has elected to defer $1,352 of late year ordinary losses ((i) ordinary losses recognized during the period between January 1, 2013 and July 31, 2013, and (ii) specified ordinary losses recognized during the period between November 1, 2012 and July 31, 2013), to its fiscal year ending July 31, 2014. Pursuant to federal income tax regulations applicable to regulated investment companies, Putnam RetirementReady 2045 Fund has elected to defer $512 of certain losses recognized during the period from November 1, 2012 to July 31, 2013 to its fiscal year ending July 31, 2014. Distributions to shareholders Each fund normally distributes any net investment income and any net realized capital gains annually, except the Putnam Retirement Income Fund Lifestyle 1, which normally distributes any net investment income monthly and any net realized capital gains annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include the following temporary and/or permanent differences for the following funds: Differences during the period Putnam RetirementReady 2055 Fund losses on wash sale transactions, late year loss deferrals, redesignation of taxable income and reclass of short term capital gain distributions from Underlying Putnam Funds Putnam RetirementReady 2050 Fund losses on wash sale transactions and reclass of short term capital gain distributions from Underlying Putnam Funds Putnam RetirementReady 2045 Fund losses on wash sale transactions and reclass of short term capital gain distributions from Underlying Putnam Funds Putnam RetirementReady 2040 Fund losses on wash sale transactions and reclass of short term capital gain distributions from Underlying Putnam Funds Putnam RetirementReady 2035 Fund losses on wash sale transactions and reclass of short term capital gain distributions from Underlying Putnam Funds Putnam RetirementReady 2030 Fund losses on wash sale transactions Putnam RetirementReady 2025 Fund losses on wash sale transactions Putnam RetirementReady 2020 Fund losses on wash sale transactions Putnam RetirementReady 2015 Fund losses on wash sale transactions Putnam Retirement Income Fund Lifestyle 1 losses on wash sale transactions Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund’s reclassified the following amounts: Accumulated net realized gain/(loss) Undistributed net on investment investment income transactions Paid-in-capital Putnam RetirementReady 2055 Fund $2,896 $(2,896) $— Putnam RetirementReady 2050 Fund 26,768 (26,770) 2 Putnam RetirementReady 2045 Fund 29,142 (29,138) (4) Putnam RetirementReady 2040 Fund 26,399 (26,398) (1) Putnam RetirementReady 2035 Fund 12,444 (12,446) 2 Putnam RetirementReady 2030 Fund (6) 1 5 Putnam RetirementReady 2025 Fund 1 1 (2) RetirementReady® Funds 81 Accumulated net realized gain/(loss) Undistributed net on investment investment income transactions Paid-in-capital Putnam RetirementReady 2020 Fund $— $— $— Putnam RetirementReady 2015 Fund 6 — (6) Putnam Retirement Income Fund — (1) 1 Lifestyle 1 Tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation Unrealized (depreciation) Net unrealized appreciation/ (depreciation) Undistributed ordinary income Undistributed short-term gain Undistributed long-term gain Capital loss carryover Post-October loss Late year ordinary loss deferral Cost for federal income tax purposes Putnam RetirementReady 2055 Fund $31,578 $(850) $30,728 $— $79,381 $48,958 $— $— $(1,352) $1,242,641 Putnam RetirementReady 2050 Fund 251,674 (4,506) 247,168 39,176 — — (4,090,676) — — 10,413,345 Putnam RetirementReady 2045 Fund 637,482 (4,683) 632,799 132,191 — — (8,869,363) (512) — 14,175,119 Putnam RetirementReady 2040 Fund 1,110,573 (13,017) 1,097,556 180,177 — — (11,607,077) — — 19,819,177 Putnam RetirementReady 2035 Fund 1,837,503 (24,376) 1,813,127 255,092 — — (16,641,760) — — 28,303,172 Putnam RetirementReady 2030 Fund 2,687,190 (27,594) 2,659,596 325,429 — — (22,531,971) — — 36,924,513 Putnam RetirementReady 2025 Fund 1,905,846 (43,578) 1,862,268 422,526 — — (26,528,185) — — 40,721,347 Putnam RetirementReady 2020 Fund 1,126,167 (48,667) 1,077,500 374,248 — — (29,439,324) — — 35,602,028 Putnam RetirementReady 2015 Fund 469,116 (46,435) 422,681 269,993 — — (25,364,904) — — 24,671,082 Putnam Retirement Income Fund Lifestyle 1 32,523 (179,531) (147,008) 4,321 — — (6,934,056) — — 24,227,129 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The funds do not pay a monthly management fee to Putnam Management. Putnam Management has contractually agreed through November 30, 2014 to reimburse the funds for other expenses (excluding brokerage, interest, taxes, investment-related expenses, such as borrowing costs, 82 RetirementReady® Funds extraordinary expenses, payments under the funds’ distribution plans and acquired fund fees and expenses). During the reporting period, each fund’s expenses were reduced by the following amounts as a result of this limit: Fees waived and reimbursed by the Manager Putnam RetirementReady 2055 Fund $2,490 Putnam RetirementReady 2050 Fund 11,771 Putnam RetirementReady 2045 Fund 15,413 Putnam RetirementReady 2040 Fund 21,844 Putnam RetirementReady 2035 Fund 29,330 Putnam RetirementReady 2030 Fund 37,948 Putnam RetirementReady 2025 Fund 45,030 Putnam RetirementReady 2020 Fund 39,593 Putnam RetirementReady 2015 Fund 29,084 Putnam Retirement Income Fund Lifestyle 1 26,379 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of each fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. Each fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the funds. The Plans provide for payments by each fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the funds at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% (0.50% for Putnam Retirement Income Fund Lifestyle 1) and 0.50% of the average net assets attributable to classA, classB, classC, classM, and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees for each fund were as follows: ClassA ClassB ClassC ClassM ClassR Total Putnam RetirementReady 2055 Fund $1,097 $252 $508 $126 $101 Putnam RetirementReady 2050 Fund 10,409 1,747 1,576 180 6,495 Putnam RetirementReady 2045 Fund 16,897 2,210 1,634 140 6,854 Putnam RetirementReady 2040 Fund 24,038 5,779 2,060 291 13,681 Putnam RetirementReady 2035 Fund 35,483 7,310 3,840 719 15,706 Putnam RetirementReady 2030 Fund 46,607 11,036 6,480 653 25,069 Putnam RetirementReady 2025 Fund 62,995 9,347 6,845 1,591 19,115 Putnam RetirementReady 2020 Fund 63,451 10,678 8,691 1,062 16,995 Putnam RetirementReady 2015 Fund 49,079 4,740 4,152 1,111 13,280 Putnam Retirement Income Fund 44,112 1,812 6,007 1,559 5,828 Lifestyle 1 RetirementReady® Funds 83 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions from the sale of classA and classM shares, and received contingent deferred sales charges from redemptions of classB and classC shares, in the following amounts: ClassA Net ClassM Net ClassB ClassC commissions commissions CDSC CDSC Putnam RetirementReady 2055 Fund $377 $41 $91 $— Putnam RetirementReady 2050 Fund 2,870 35 — 29 Putnam RetirementReady 2045 Fund 3,252 23 598 218 Putnam RetirementReady 2040 Fund 4,349 133 368 139 Putnam RetirementReady 2035 Fund 5,313 582 400 75 Putnam RetirementReady 2030 Fund 9,740 133 2,621 24 Putnam RetirementReady 2025 Fund 14,445 4 361 60 Putnam RetirementReady 2020 Fund 5,154 115 366 33 Putnam RetirementReady 2015 Fund 4,961 31 336 248 Putnam Retirement Income Fund Lifestyle 1 3,713 4 45 47 A deferred sales charge of up to 1.00% and 0.65% (0.40% for Putnam Retirement Income Fund Lifestyle 1) is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received the following amounts on classA and classM redemptions: ClassA CDSC ClassM CDSC Putnam RetirementReady 2055 Fund $— $— Putnam RetirementReady 2050 Fund 2 — Putnam RetirementReady 2045 Fund — — Putnam RetirementReady 2040 Fund 19 — Putnam RetirementReady 2035 Fund — — Putnam RetirementReady 2030 Fund — — Putnam RetirementReady 2025 Fund — — Putnam RetirementReady 2020 Fund — — Putnam RetirementReady 2015 Fund — — Putnam Retirement Income Fund Lifestyle 1 — — 84 RetirementReady® Funds Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of underlying Putnam Funds were as follows: Cost of purchases Proceeds from sales Putnam RetirementReady 2055 Fund $2,208,029 $1,645,814 Putnam RetirementReady 2050 Fund 11,338,007 9,212,386 Putnam RetirementReady 2045 Fund 12,948,150 10,652,468 Putnam RetirementReady 2040 Fund 18,273,454 15,165,305 Putnam RetirementReady 2035 Fund 25,934,344 22,776,938 Putnam RetirementReady 2030 Fund 31,723,783 27,660,627 Putnam RetirementReady 2025 Fund 36,337,106 35,904,990 Putnam RetirementReady 2020 Fund 31,756,896 31,699,296 Putnam RetirementReady 2015 Fund 20,639,780 22,872,842 Putnam Retirement Income Fund Lifestyle 1 33,566,724 31,531,478 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Putnam RetirementReady 2055 Fund Year ended 7/31/13 Year ended 7/31/12 ClassA Shares Amount Shares Amount Shares sold 28,538 $306,458 62,470 $578,886 Shares issued in connection with reinvestment of distributions 951 9,590 1,143 10,266 29,489 316,048 63,613 589,152 Shares repurchased (17,714) (197,190) (49,242) (446,291) Net increase Year ended 7/31/13 Year ended 7/31/12 ClassB Shares Amount Shares Amount Shares sold 1,344 $13,511 191 $1,767 Shares issued in connection with reinvestment of distributions 47 474 37 336 1,391 13,985 228 2,103 Shares repurchased (185) (2,033) (656) (5,960) Net increase (decrease) Year ended 7/31/13 Year ended 7/31/12 ClassC Shares Amount Shares Amount Shares sold 2,585 $28,000 2,271 $20,958 Shares issued in connection with reinvestment of distributions 80 801 116 1,038 2,665 28,801 2,387 21,996 Shares repurchased (9) (95) (91) (849) Net increase RetirementReady® Funds 85 Year ended 7/31/13 Year ended 7/31/12 ClassM Shares Amount Shares Amount Shares sold 1,348 $15,099 66 $584 Shares issued in connection with reinvestment of distributions 21 208 36 328 1,369 15,307 102 912 Shares repurchased — — (175) (1,480) Net increase (decrease) Year ended 7/31/13 Year ended 7/31/12 ClassR Shares Amount Shares Amount Shares sold 2,894 $32,248 529 $4,667 Shares issued in connection with reinvestment of distributions 34 345 55 498 2,928 32,593 584 5,165 Shares repurchased — — (124) (1,178) Net increase Year ended 7/31/13 Year ended 7/31/12 ClassY Shares Amount Shares Amount Shares sold 52,685 $566,857 23,679 $224,316 Shares issued in connection with reinvestment of distributions 819 8,259 309 2,776 53,504 575,116 23,988 227,092 Shares repurchased (24,676) (257,928) (6,194) (58,650) Net increase At the close of the reporting period, two shareholders of record owned 7.75% and 14.94%, respectively of the outstanding shares of Putnam RetirementReady 2055 Fund. Putnam RetirementReady 2050 Fund Year ended 7/31/13 Year ended 7/31/12 ClassA Shares Amount Shares Amount Shares sold 124,956 $1,731,451 137,742 $1,683,865 Shares issued in connection with reinvestment of distributions 3,864 50,889 10,823 125,549 128,820 1,782,340 148,565 1,809,414 Shares repurchased (142,689) (2,029,134) (189,384) (2,294,421) Net decrease 86 RetirementReady® Funds Year ended 7/31/13 Year ended 7/31/12 ClassB Shares Amount Shares Amount Shares sold 2,835 $38,285 4,564 $51,899 Shares issued in connection with reinvestment of distributions 67 879 406 4,681 2,902 39,164 4,970 56,580 Shares repurchased (1,364) (18,640) (2,789) (32,692) Net increase Year ended 7/31/13 Year ended 7/31/12 ClassC Shares Amount Shares Amount Shares sold 5,403 $74,432 2,753 $33,184 Shares issued in connection with reinvestment of distributions 75 970 230 2,635 5,478 75,402 2,983 35,819 Shares repurchased (731) (10,259) (583) (6,855) Net increase Year ended 7/31/13 Year ended 7/31/12 ClassM Shares Amount Shares Amount Shares sold 938 $13,482 1,281 $15,599 Shares issued in connection with reinvestment of distributions 12 161 21 248 950 13,643 1,302 15,847 Shares repurchased (380) (5,601) (6,935) (76,307) Net increase (decrease) Year ended 7/31/13 Year ended 7/31/12 ClassR Shares Amount Shares Amount Shares sold 82,730 $1,162,128 43,357 $508,718 Shares issued in connection with reinvestment of distributions 991 12,884 2,494 28,583 83,721 1,175,012 45,851 537,301 Shares repurchased (23,485) (323,847) (17,202) (202,171) Net increase Year ended 7/31/13 Year ended 7/31/12 ClassY Shares Amount Shares Amount Shares sold 116,644 $1,661,085 61,399 $750,288 Shares issued in connection with reinvestment of distributions 2,814 37,120 6,708 77,945 119,458 1,698,205 68,107 828,233 Shares repurchased (50,125) (700,265) (87,866) (1,003,948) Net increase (decrease) RetirementReady® Funds 87 Putnam RetirementReady 2045 Fund Year ended 7/31/13 Year ended 7/31/12 ClassA Shares Amount Shares Amount Shares sold 152,524 $2,353,743 147,675 $2,001,292 Shares issued in connection with reinvestment of distributions 11,368 165,865 15,280 199,248 163,892 2,519,608 162,955 2,200,540 Shares repurchased (172,543) (2,693,693) (345,958) (4,694,279) Net decrease Year ended 7/31/13 Year ended 7/31/12 ClassB Shares Amount Shares Amount Shares sold 4,701 $66,543 6,447 $84,138 Shares issued in connection with reinvestment of distributions 390 5,261 317 3,832 5,091 71,804 6,764 87,970 Shares repurchased (6,614) (91,415) (2,319) (29,089) Net increase (decrease) Year ended 7/31/13 Year ended 7/31/12 ClassC Shares Amount Shares Amount Shares sold 12,709 $180,672 2,039 $26,173 Shares issued in connection with reinvestment of distributions 262 3,545 84 1,020 12,971 184,217 2,123 27,193 Shares repurchased (1,698) (24,271) (461) (5,959) Net increase Year ended 7/31/13 Year ended 7/31/12 ClassM Shares Amount Shares Amount Shares sold 569 $8,489 451 $6,002 Shares issued in connection with reinvestment of distributions 29 415 27 350 598 8,904 478 6,352 Shares repurchased (261) (4,209) (170) (2,202) Net increase Year ended 7/31/13 Year ended 7/31/12 ClassR Shares Amount Shares Amount Shares sold 82,174 $1,332,684 28,606 $395,489 Shares issued in connection with reinvestment of distributions 1,877 28,004 2,213 29,498 84,051 1,360,688 30,819 424,987 Shares repurchased (23,089) (366,254) (24,661) (350,431) Net increase 88 RetirementReady® Funds Year ended 7/31/13 Year ended 7/31/12 ClassY Shares Amount Shares Amount Shares sold 87,141 $1,602,567 63,830 $1,020,289 Shares issued in connection with reinvestment of distributions 4,775 81,839 5,001 76,315 91,916 1,684,406 68,831 1,096,604 Shares repurchased (37,635) (677,441) (233,124) (3,376,657) Net increase Putnam RetirementReady 2040 Fund Year ended 7/31/13 Year ended 7/31/12 ClassA Shares Amount Shares Amount Shares sold 211,496 $3,560,346 200,390 $2,971,147 Shares issued in connection with reinvestment of distributions 10,905 175,128 13,509 192,904 222,401 3,735,474 213,899 3,164,051 Shares repurchased (191,117) (3,271,892) (443,519) (6,533,055) Net increase (decrease) Year ended 7/31/13 Year ended 7/31/12 ClassB Shares Amount Shares Amount Shares sold 11,406 $179,686 3,954 $54,700 Shares issued in connection with reinvestment of distributions 519 7,777 577 7,703 11,925 187,463 4,531 62,403 Shares repurchased (2,787) (44,454) (2,739) (38,301) Net increase Year ended 7/31/13 Year ended 7/31/12 ClassC Shares Amount Shares Amount Shares sold 9,459 $147,478 4,073 $56,109 Shares issued in connection with reinvestment of distributions 190 2,824 235 3,122 9,649 150,302 4,308 59,231 Shares repurchased (4,564) (69,259) (2,345) (32,937) Net increase Year ended 7/31/13 Year ended 7/31/12 ClassM Shares Amount Shares Amount Shares sold 1,378 $21,827 1,607 $22,752 Shares issued in connection with reinvestment of distributions 44 674 15 209 1,422 22,501 1,622 22,961 Shares repurchased (300) (4,825) (1,958) (25,727) Net increase (decrease) RetirementReady® Funds 89 Year ended 7/31/13 Year ended 7/31/12 ClassR Shares Amount Shares Amount Shares sold 83,033 $1,452,293 44,275 $667,959 Shares issued in connection with reinvestment of distributions 2,578 42,406 2,818 41,230 85,611 1,494,699 47,093 709,189 Shares repurchased (51,761) (913,806) (30,712) (462,378) Net increase Year ended 7/31/13 Year ended 7/31/12 ClassY Shares Amount Shares Amount Shares sold 128,983 $2,565,855 66,318 $1,141,462 Shares issued in connection with reinvestment of distributions 3,825 70,835 4,991 81,944 132,808 2,636,690 71,309 1,223,406 Shares repurchased (58,573) (1,130,880) (426,141) (6,625,044) Net increase (decrease) Putnam RetirementReady 2035 Fund Year ended 7/31/13 Year ended 7/31/12 ClassA Shares Amount Shares Amount Shares sold 263,458 $4,516,209 271,775 $4,132,607 Shares issued in connection with reinvestment of distributions 10,761 177,130 26,084 381,091 274,219 4,693,339 297,859 4,513,698 Shares repurchased (359,896) (6,283,184) (627,908) (9,524,609) Net decrease Year ended 7/31/13 Year ended 7/31/12 ClassB Shares Amount Shares Amount Shares sold 12,427 $201,277 8,053 $114,974 Shares issued in connection with reinvestment of distributions 278 4,254 961 13,075 12,705 205,531 9,014 128,049 Shares repurchased (6,093) (97,706) (5,195) (73,248) Net increase Year ended 7/31/13 Year ended 7/31/12 ClassC Shares Amount Shares Amount Shares sold 13,977 $216,510 4,134 $58,116 Shares issued in connection with reinvestment of distributions 177 2,715 431 5,874 14,154 219,225 4,565 63,990 Shares repurchased (4,838) (75,064) (5,316) (73,572) Net increase (decrease) 90 RetirementReady® Funds Year ended 7/31/13 Year ended 7/31/12 ClassM Shares Amount Shares Amount Shares sold 12,860 $222,803 2,382 $35,951 Shares issued in connection with reinvestment of distributions 20 313 — — 12,880 223,116 2,382 35,951 Shares repurchased (1,124) (19,890) (5,297) (71,491) Net increase (decrease) Year ended 7/31/13 Year ended 7/31/12 ClassR Shares Amount Shares Amount Shares sold 102,174 $1,712,629 61,403 $888,091 Shares issued in connection with reinvestment of distributions 2,140 33,912 4,756 67,006 104,314 1,746,541 66,159 955,097 Shares repurchased (51,757) (872,394) (45,102) (659,602) Net increase Year ended 7/31/13 Year ended 7/31/12 ClassY Shares Amount Shares Amount Shares sold 214,619 $4,366,878 102,117 $1,768,656 Shares issued in connection with reinvestment of distributions 4,412 83,524 9,887 165,898 219,031 4,450,402 112,004 1,934,554 Shares repurchased (54,803) (1,101,917) (527,834) (8,535,022) Net increase (decrease) Putnam RetirementReady 2030 Fund Year ended 7/31/13 Year ended 7/31/12 ClassA Shares Amount Shares Amount Shares sold 296,378 $5,143,445 309,321 $4,790,155 Shares issued in connection with reinvestment of distributions 10,968 183,392 27,957 418,234 307,346 5,326,837 337,278 5,208,389 Shares repurchased (398,484) (6,999,413) (875,125) (13,521,663) Net decrease Year ended 7/31/13 Year ended 7/31/12 ClassB Shares Amount Shares Amount Shares sold 19,765 $331,196 15,284 $228,895 Shares issued in connection with reinvestment of distributions 195 3,111 1,114 15,932 19,960 334,307 16,398 244,827 Shares repurchased (18,788) (311,943) (14,552) (217,128) Net increase RetirementReady® Funds 91 Year ended 7/31/13 Year ended 7/31/12 ClassC Shares Amount Shares Amount Shares sold 11,955 $199,389 9,025 $135,339 Shares issued in connection with reinvestment of distributions 144 2,305 651 9,323 12,099 201,694 9,676 144,662 Shares repurchased (5,728) (95,833) (10,015) (152,194) Net increase (decrease) Year ended 7/31/13 Year ended 7/31/12 ClassM Shares Amount Shares Amount Shares sold 802 $13,783 1,486 $22,079 Shares issued in connection with reinvestment of distributions 27 446 — — 829 14,229 1,486 22,079 Shares repurchased (10) (169) (34,759) (475,351) Net increase (decrease) Year ended 7/31/13 Year ended 7/31/12 ClassR Shares Amount Shares Amount Shares sold 120,128 $2,007,902 108,944 $1,554,420 Shares issued in connection with reinvestment of distributions 2,591 41,139 6,479 92,131 122,719 2,049,041 115,423 1,646,551 Shares repurchased (70,125) (1,162,996) (34,935) (526,974) Net increase Year ended 7/31/13 Year ended 7/31/12 ClassY Shares Amount Shares Amount Shares sold 285,683 $5,729,054 107,472 $1,872,128 Shares issued in connection with reinvestment of distributions 4,478 84,720 9,361 158,198 290,161 5,813,774 116,833 2,030,326 Shares repurchased (57,874) (1,130,715) (538,973) (8,816,511) Net increase (decrease) Putnam RetirementReady 2025 Fund Year ended 7/31/13 Year ended 7/31/12 ClassA Shares Amount Shares Amount Shares sold 362,683 $6,610,436 434,734 $7,228,269 Shares issued in connection with reinvestment of distributions 21,997 386,262 49,196 788,118 384,680 6,996,698 483,930 8,016,387 Shares repurchased (556,985) (10,277,721) (981,975) (16,276,554) Net decrease 92 RetirementReady® Funds Year ended 7/31/13 Year ended 7/31/12 ClassB Shares Amount Shares Amount Shares sold 9,500 $161,608 11,440 $177,715 Shares issued in connection with reinvestment of distributions 480 7,930 1,689 25,474 9,980 169,538 13,129 203,189 Shares repurchased (8,563) (147,681) (16,234) (255,149) Net increase (decrease) Year ended 7/31/13 Year ended 7/31/12 ClassC Shares Amount Shares Amount Shares sold 14,045 $242,703 14,652 $228,779 Shares issued in connection with reinvestment of distributions 308 5,093 1,028 15,519 14,353 247,796 15,680 244,298 Shares repurchased (8,324) (138,810) (8,198) (124,765) Net increase Year ended 7/31/13 Year ended 7/31/12 ClassM Shares Amount Shares Amount Shares sold 4,565 $76,999 2,502 $39,427 Shares issued in connection with reinvestment of distributions 167 2,783 275 4,205 4,732 79,782 2,777 43,632 Shares repurchased (611) (10,692) (4,258) (65,161) Net increase (decrease) Year ended 7/31/13 Year ended 7/31/12 ClassR Shares Amount Shares Amount Shares sold 110,277 $1,894,167 64,032 $992,605 Shares issued in connection with reinvestment of distributions 3,013 49,618 7,862 118,241 113,290 1,943,785 71,894 1,110,846 Shares repurchased (63,941) (1,090,566) (66,196) (1,042,626) Net increase Year ended 7/31/13 Year ended 7/31/12 ClassY Shares Amount Shares Amount Shares sold 301,261 $5,614,303 139,153 $2,343,898 Shares issued in connection with reinvestment of distributions 7,996 140,891 17,099 274,787 309,257 5,755,194 156,252 2,618,685 Shares repurchased (161,498) (2,942,361) (443,783) (7,047,710) Net increase (decrease) At the close of the reporting period, a shareholder of record owned 6.57% of the outstanding shares of Putnam RetirementReady 2025 Fund. RetirementReady® Funds 93 Putnam RetirementReady 2020 Fund Year ended 7/31/13 Year ended 7/31/12 ClassA Shares Amount Shares Amount Shares sold 385,076 $6,458,916 410,269 $6,494,648 Shares issued in connection with reinvestment of distributions 31,504 513,512 72,256 1,096,118 416,580 6,972,428 482,525 7,590,766 Shares repurchased (686,627) (11,624,570) (946,479) (14,961,498) Net decrease Year ended 7/31/13 Year ended 7/31/12 ClassB Shares Amount Shares Amount Shares sold 18,160 $296,262 15,136 $232,249 Shares issued in connection with reinvestment of distributions 942 14,838 2,139 31,417 19,102 311,100 17,275 263,666 Shares repurchased (5,343) (86,455) (7,685) (117,315) Net increase Year ended 7/31/13 Year ended 7/31/12 ClassC Shares Amount Shares Amount Shares sold 20,514 $332,708 15,120 $231,373 Shares issued in connection with reinvestment of distributions 740 11,693 1,853 27,309 21,254 344,401 16,973 258,682 Shares repurchased (13,284) (213,923) (8,217) (124,149) Net increase Year ended 7/31/13 Year ended 7/31/12 ClassM Shares Amount Shares Amount Shares sold 5,242 $88,250 440 $6,765 Shares issued in connection with reinvestment of distributions 120 1,918 423 6,310 5,362 90,168 863 13,075 Shares repurchased (5,503) (91,753) (5,646) (86,032) Net decrease Year ended 7/31/13 Year ended 7/31/12 ClassR Shares Amount Shares Amount Shares sold 121,121 $1,971,376 60,475 $920,948 Shares issued in connection with reinvestment of distributions 3,756 59,037 9,778 143,151 124,877 2,030,413 70,253 1,064,099 Shares repurchased (43,929) (714,226) (75,530) (1,156,196) Net increase (decrease) 94 RetirementReady® Funds Year ended 7/31/13 Year ended 7/31/12 ClassY Shares Amount Shares Amount Shares sold 208,689 $3,972,501 41,342 $718,352 Shares issued in connection with reinvestment of distributions 4,070 73,667 11,540 194,103 212,759 4,046,168 52,882 912,455 Shares repurchased (38,622) (722,474) (432,371) (7,304,726) Net increase (decrease) At the close of the reporting period, a shareholder of record owned 6.87% of the outstanding shares of Putnam RetirementReady 2020 Fund. Putnam RetirementReady 2015 Fund Year ended 7/31/13 Year ended 7/31/12 ClassA Shares Amount Shares Amount Shares sold 188,752 $3,194,344 313,849 $5,105,869 Shares issued in connection with reinvestment of distributions 23,726 392,198 63,119 984,653 212,478 3,586,542 376,968 6,090,522 Shares repurchased (493,565) (8,410,028) (886,677) (14,474,353) Net decrease Year ended 7/31/13 Year ended 7/31/12 ClassB Shares Amount Shares Amount Shares sold 25,180 $414,397 8,369 $132,091 Shares issued in connection with reinvestment of distributions 312 5,027 1,368 20,775 25,492 419,424 9,737 152,866 Shares repurchased (9,518) (156,028) (10,541) (166,815) Net increase (decrease) Year ended 7/31/13 Year ended 7/31/12 ClassC Shares Amount Shares Amount Shares sold 6,974 $113,936 4,837 $75,847 Shares issued in connection with reinvestment of distributions 264 4,258 1,295 19,650 7,238 118,194 6,132 95,497 Shares repurchased (11,692) (191,469) (19,366) (304,553) Net decrease RetirementReady® Funds 95 Year ended 7/31/13 Year ended 7/31/12 ClassM Shares Amount Shares Amount Shares sold 387 $6,561 278 $4,416 Shares issued in connection with reinvestment of distributions 134 2,199 408 6,293 521 8,760 686 10,709 Shares repurchased (886) (14,926) (11,566) (181,659) Net decrease Year ended 7/31/13 Year ended 7/31/12 ClassR Shares Amount Shares Amount Shares sold 63,145 $1,032,465 60,405 $946,163 Shares issued in connection with reinvestment of distributions 3,044 48,642 8,666 130,764 66,189 1,081,107 69,071 1,076,927 Shares repurchased (62,264) (1,025,691) (77,866) (1,233,179) Net increase (decrease) Year ended 7/31/13 Year ended 7/31/12 ClassY Shares Amount Shares Amount Shares sold 178,970 $3,079,610 37,077 $604,322 Shares issued in connection with reinvestment of distributions 2,396 39,651 8,244 128,681 181,366 3,119,261 45,321 733,003 Shares repurchased (32,882) (556,371) (299,622) (4,785,079) Net increase (decrease) At the close of the reporting period, a shareholder of record owned 6.69% of the outstanding shares of Putnam RetirementReady 2015 Fund. Putnam Retirement Income Fund Lifestyle 1 Year ended 7/31/13 Year ended 7/31/12 ClassA Shares Amount Shares Amount Shares sold 356,126 $5,970,109 419,483 $6,694,373 Shares issued in connection with reinvestment of distributions 11,888 196,971 20,507 321,700 368,014 6,167,080 439,990 7,016,073 Shares repurchased (601,952) (10,187,379) (634,347) (10,118,490) Net decrease 96 RetirementReady® Funds Year ended 7/31/13 Year ended 7/31/12 ClassB Shares Amount Shares Amount Shares sold 682 $11,394 800 $12,804 Shares issued in connection with reinvestment of distributions 78 1,285 131 2,049 760 12,679 931 14,853 Shares repurchased (2,022) (33,839) (2,110) (33,841) Net decrease Year ended 7/31/13 Year ended 7/31/12 ClassC Shares Amount Shares Amount Shares sold 12,831 $215,054 6,413 $102,336 Shares issued in connection with reinvestment of distributions 248 4,087 394 6,158 13,079 219,141 6,807 108,494 Shares repurchased (5,794) (96,818) (4,465) (70,686) Net increase Year ended 7/31/13 Year ended 7/31/12 ClassM Shares Amount Shares Amount Shares sold 1,286 $21,669 257 $4,118 Shares issued in connection with reinvestment of distributions 160 2,655 298 4,680 1,446 24,324 555 8,798 Shares repurchased (2,363) (39,443) (1,328) (21,135) Net decrease Year ended 7/31/13 Year ended 7/31/12 ClassR Shares Amount Shares Amount Shares sold 20,628 $345,842 26,334 $420,770 Shares issued in connection with reinvestment of distributions 636 10,499 1,335 20,869 21,264 356,341 27,669 441,639 Shares repurchased (36,849) (619,871) (38,984) (626,094) Net decrease RetirementReady® Funds 97 Year ended 7/31/13 Year ended 7/31/12 ClassY Shares Amount Shares Amount Shares sold 420,208 $7,181,429 16,823 $267,737 Shares issued in connection with reinvestment of distributions 1,607 27,025 2,730 42,915 421,815 7,208,454 19,553 310,652 Shares repurchased (57,609) (976,974) (298,179) (4,669,987) Net increase (decrease) At the close of the reporting period, a shareholder of record owned 20.33% of the outstanding shares of Putnam Retirement Income Fund Lifestyle 1. At the close of the reporting period, Putnam Investments, LLC owned the following shares of each fund: Percentage Value at the of shares end of the Shares owned outstanding reporting period Putnam RetirementReady 2055 Fund class B 1,128 46.02% $13,107 Putnam RetirementReady 2055 Fund class C 1,135 17.71% $13,098 Putnam RetirementReady 2055 Fund class M 1,132 45.63% $13,188 Putnam RetirementReady 2055 Fund class R 1,140 25.54% $13,281 Putnam RetirementReady 2050 Fund class M 97 4.88% $1,491 Putnam RetirementReady 2050 Fund class Y 1,017 0.39% $15,530 Putnam RetirementReady 2045 Fund class M 69 5.39% $1,127 Putnam RetirementReady 2045 Fund class Y 765 0.31% $15,101 Putnam RetirementReady 2035 Fund class M 1,228 8.89% $22,018 98 RetirementReady® Funds Note 5: Transactions with affiliated issuers Transactions during the period with companies in which the fund owned at least 5% or more of the outstanding voting securities, or a company which is under common ownership or control were as follows: Putnam RetirementReady 2055 Fund Market value at the Market value beginning of at the end of the reporting Purchase Sale Investment Capital gain the reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $2,907 $14,093 $9,757 $51 $— $7,289 Putnam Absolute Return 300 Fund ClassY — Putnam Absolute Return 500 Fund ClassY 12,946 49,635 35,809 157 — 27,119 Putnam Absolute Return 700 Fund ClassY 44,261 168,743 122,076 214 — 92,847 Putnam Dynamic Asset Allocation Balanced Fund ClassY — Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY 430,108 1,618,126 1,206,789 7,026 49,931 936,687 Putnam Dynamic Asset Allocation Growth Fund ClassY 94,212 344,316 261,277 1,880 — 203,763 Putnam Money Market Fund ClassA 2,653 13,116 10,106 — — 5,664 Totals RetirementReady® Funds 99 Putnam RetirementReady 2050 Fund Market value at the Market value beginning of at the end of the reporting Purchase Sale Investment Capital gain the reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $50,465 $100,688 $70,530 $677 $— $81,348 Putnam Absolute Return 300 Fund ClassY — Putnam Absolute Return 500 Fund ClassY 160,574 257,270 194,473 1,551 — 227,035 Putnam Absolute Return 700 Fund ClassY 549,021 871,623 662,977 2,109 — 777,314 Putnam Dynamic Asset Allocation Balanced Fund ClassY — Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY 5,166,863 7,680,964 6,406,849 64,945 461,554 7,342,040 Putnam Dynamic Asset Allocation Growth Fund ClassY 1,321,947 2,349,870 1,813,650 23,797 — 2,186,715 Putnam Money Market Fund ClassA 32,377 77,592 63,907 3 — 46,061 Totals 100 RetirementReady® Funds Putnam RetirementReady 2045 Fund Market value at the Market value beginning of at the end of the reporting Purchase Sale Investment Capital gain the reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $137,371 $222,574 $149,704 $1,802 $— $212,159 Putnam Absolute Return 300 Fund ClassY — Putnam Absolute Return 500 Fund ClassY 235,366 296,049 220,860 2,203 — 315,766 Putnam Absolute Return 700 Fund ClassY 804,772 1,001,418 752,933 2,995 — 1,081,104 Putnam Dynamic Asset Allocation Balanced Fund ClassY — Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY 5,931,389 6,722,987 5,836,758 70,676 502,367 7,794,908 Putnam Dynamic Asset Allocation Growth Fund ClassY 3,522,420 4,611,892 3,615,567 59,574 — 5,339,962 Putnam Money Market Fund ClassA 47,435 93,230 76,646 9 — 64,019 Totals RetirementReady® Funds 101 Putnam RetirementReady 2040 Fund Market value at the Market value beginning of at the end of the reporting Purchase Sale Investment Capital gain the reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $328,083 $520,929 $353,601 $4,293 $— $500,119 Putnam Absolute Return 300 Fund ClassY — Putnam Absolute Return 500 Fund ClassY 332,159 486,829 339,735 3,435 — 487,262 Putnam Absolute Return 700 Fund ClassY 1,135,720 1,416,479 1,063,834 4,280 — 1,529,279 Putnam Dynamic Asset Allocation Balanced Fund ClassY — Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY 5,600,251 6,092,477 5,598,626 64,038 455,106 7,000,287 Putnam Dynamic Asset Allocation Growth Fund ClassY 7,614,823 9,618,039 7,693,943 127,289 — 11,310,365 Putnam Money Market Fund ClassA 66,287 138,701 115,566 18 — 89,421 Totals 102 RetirementReady® Funds Putnam RetirementReady 2035 Fund Market value at the Market value beginning of at the end of the reporting Purchase Sale Investment Capital gain the reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $566,710 $683,717 $535,585 $6,413 $— $722,223 Putnam Absolute Return 300 Fund ClassY 45,948 151,480 83,870 1,792 — 116,099 Putnam Absolute Return 500 Fund ClassY 872,168 1,133,782 853,342 8,552 — 1,172,814 Putnam Absolute Return 700 Fund ClassY 1,956,684 2,541,501 1,919,559 7,673 — 2,650,259 Putnam Dynamic Asset Allocation Balanced Fund ClassY 437,130 1,379,757 794,988 15,778 — 1,141,040 Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY 3,112,075 2,810,748 3,171,268 30,194 214,582 3,197,732 Putnam Dynamic Asset Allocation Growth Fund ClassY 15,617,230 16,610,062 14,974,224 239,446 — 20,609,473 Putnam Money Market Fund ClassA 327,465 623,297 444,102 39 — 506,659 Totals RetirementReady® Funds 103 Putnam RetirementReady 2030 Fund Market value at the Market value beginning of at the end of the reporting Purchase Sale Investment Capital gain the reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $852,209 $1,011,494 $729,746 $10,214 $— $1,145,225 Putnam Absolute Return 300 Fund ClassY 524,428 893,028 554,759 13,672 — 882,116 Putnam Absolute Return 500 Fund ClassY 1,602,592 1,697,199 1,282,698 15,040 — 2,053,158 Putnam Absolute Return 700 Fund ClassY 3,431,148 3,886,105 2,850,363 13,354 — 4,590,799 Putnam Dynamic Asset Allocation Balanced Fund ClassY 4,881,146 7,995,984 5,219,257 125,562 — 8,607,927 Putnam Dynamic Asset Allocation Conservative Fund ClassY — Putnam Dynamic Asset Allocation Equity Fund ClassY — Putnam Dynamic Asset Allocation Growth Fund ClassY 18,687,735 15,133,158 16,210,143 244,890 — 21,178,362 Putnam Money Market Fund ClassA 833,368 1,106,815 813,661 95 — 1,126,522 Totals $— 104 RetirementReady® Funds Putnam RetirementReady 2025 Fund Market value at the Market value beginning of at the end of the reporting Purchase Sale Investment Capital gain the reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $1,420,996 $1,528,267 $1,315,477 $16,251 $— $1,651,807 Putnam Absolute Return 300 Fund ClassY 1,894,801 2,287,932 1,874,826 40,436 — 2,364,828 Putnam Absolute Return 500 Fund ClassY 2,536,684 2,913,871 2,404,219 25,055 — 3,102,118 Putnam Absolute Return 700 Fund ClassY 5,126,434 4,793,486 4,403,961 18,227 — 5,684,199 Putnam Dynamic Asset Allocation Balanced Fund ClassY 16,282,805 16,961,655 15,618,200 333,636 — 20,139,619 Putnam Dynamic Asset Allocation Conservative Fund ClassY 380,046 344,471 327,533 7,338 — 423,051 Putnam Dynamic Asset Allocation Equity Fund ClassY — Putnam Dynamic Asset Allocation Growth Fund ClassY 8,828,360 5,870,085 8,556,246 97,670 — 7,586,221 Putnam Money Market Fund ClassA 1,398,961 1,637,339 1,404,528 118 — 1,631,772 Totals $— RetirementReady® Funds 105 Putnam RetirementReady 2020 Fund Market value at the Market value beginning of at the end of the reporting Purchase Sale Investment Capital gain the reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $1,675,095 $1,663,235 $1,496,515 $18,680 $— $1,862,908 Putnam Absolute Return 300 Fund ClassY 3,089,974 3,247,217 2,862,148 62,103 — 3,563,325 Putnam Absolute Return 500 Fund ClassY 3,969,107 4,667,170 3,817,242 40,423 — 4,909,116 Putnam Absolute Return 700 Fund ClassY 4,457,313 3,628,169 3,734,261 14,687 — 4,492,246 Putnam Dynamic Asset Allocation Balanced Fund ClassY 16,187,606 12,062,648 14,784,186 279,100 — 15,568,340 Putnam Dynamic Asset Allocation Conservative Fund ClassY 2,894,610 4,721,961 3,429,464 74,609 — 4,440,471 Putnam Dynamic Asset Allocation Equity Fund ClassY — Putnam Dynamic Asset Allocation Growth Fund ClassY — Putnam Money Market Fund ClassA 1,652,106 1,766,496 1,575,480 166 — 1,843,122 Totals $— 106 RetirementReady® Funds Putnam RetirementReady 2015 Fund Market value at the Market value beginning of at the end of the reporting Purchase Sale Investment Capital gain the reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $1,695,428 $1,556,385 $1,497,164 $19,436 $— $1,775,767 Putnam Absolute Return 300 Fund ClassY 3,671,515 3,354,901 3,262,933 73,539 — 3,865,788 Putnam Absolute Return 500 Fund ClassY 5,645,138 4,960,458 4,818,813 53,086 — 5,909,177 Putnam Absolute Return 700 Fund ClassY 1,930,862 1,127,668 1,628,941 5,292 — 1,483,843 Putnam Dynamic Asset Allocation Balanced Fund ClassY 5,111,396 2,689,720 4,696,243 74,024 — 3,668,380 Putnam Dynamic Asset Allocation Conservative Fund ClassY 6,424,233 5,701,367 5,662,986 127,403 — 6,924,648 Putnam Dynamic Asset Allocation Equity Fund ClassY — Putnam Dynamic Asset Allocation Growth Fund ClassY — Putnam Money Market Fund ClassA 1,522,641 1,249,281 1,305,762 81 — 1,466,160 Totals $— RetirementReady® Funds 107 Putnam Retirement Income Fund Lifestyle 1 Market value at the Market value beginning of at the end of the reporting Purchase Sale Investment Capital gain the reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $1,892,189 $3,051,207 $2,828,484 $20,477 $— $2,138,822 Putnam Absolute Return 300 Fund ClassY 4,474,680 7,038,561 6,619,457 83,429 — 5,013,807 Putnam Absolute Return 500 Fund ClassY 6,386,624 10,062,078 9,348,095 56,881 — 7,236,108 Putnam Absolute Return 700 Fund ClassY — Putnam Dynamic Asset Allocation Balanced Fund ClassY — Putnam Dynamic Asset Allocation Conservative Fund ClassY 7,265,865 11,319,769 10,809,096 142,875 — 8,275,855 Putnam Dynamic Asset Allocation Equity Fund ClassY — Putnam Dynamic Asset Allocation Growth Fund ClassY — Putnam Money Market Fund ClassA 1,246,766 2,095,109 1,926,346 85 — 1,415,529 Totals $— Note 6: Market, credit and other risks In the normal course of business, the underlying Putnam Funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The underlying Putnam Funds may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The underlying Putnam Funds may invest in foreign securities that involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The underlying Putnam Funds may invest a significant portion of their assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. 108 RetirementReady® Funds Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, Putnam RetirementReady 2055 Fund hereby designates $49,090 as a capital gain dividend with respect to the taxable year ended July 31, 2013, or, if subsequently determined to be different, the net capital gain of such year. Each designated the following percentages of ordinary income distributions as qualifying for the dividends received deduction for corporations. Qualifying % Putnam RetirementReady 2055 Fund 2.25% Putnam RetirementReady 2050 Fund 25.75 Putnam RetirementReady 2045 Fund 44.74 Putnam RetirementReady 2040 Fund 71.31 Putnam RetirementReady 2035 Fund 100.00 Putnam RetirementReady 2030 Fund 100.00 Putnam RetirementReady 2025 Fund 92.86 Putnam RetirementReady 2020 Fund 75.08 Putnam RetirementReady 2015 Fund 49.03 Putnam Retirement Income Fund Lifestyle 1 32.18 For the reporting period ended, each fund hereby designates the following percentages, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. Qualifying % Putnam RetirementReady 2055 Fund 13.23% Putnam RetirementReady 2050 Fund 100.00 Putnam RetirementReady 2045 Fund 100.00 Putnam RetirementReady 2040 Fund 100.00 Putnam RetirementReady 2035 Fund 100.00 Putnam RetirementReady 2030 Fund 100.00 Putnam RetirementReady 2025 Fund 83.55 Putnam RetirementReady 2020 Fund 72.21 Putnam RetirementReady 2015 Fund 63.24 Putnam Retirement Income Fund Lifestyle 1 55.21 The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. RetirementReady® Funds 109 110 RetirementReady® Funds * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. RetirementReady® Funds 111 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting and 2010); Senior Financial Analyst, Old Mutual Asset Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 112 RetirementReady® Funds Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Marketing Services Robert E. Patterson and Assistant Treasurer Putnam Retail Management George Putnam, III One Post Office Square Robert L. Reynolds Susan G. Malloy Boston, MA 02109 W. Thomas Stephens Vice President and Assistant Treasurer Custodian Officers State Street Bank Robert L. Reynolds James P. Pappas and Trust Company President Vice President Legal Counsel Jonathan S. Horwitz Mark C. Trenchard Ropes & Gray LLP Executive Vice President, Vice President and Principal Executive Officer, and BSA Compliance Officer Auditors Compliance Liaison PricewaterhouseCoopers LLP Nancy E. Florek Steven D. Krichmar Vice President, Director of Vice President and Proxy Voting and Corporate Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Robert T. Burns Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam RetirementReady® Funds. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2013	$140,830	$	$55,825	$ — July 31, 2012	$114,141	$	$55,825	$ — For the fiscal years ended July 31, 2013 and July 31, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $203,325 and $217,834 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
